CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH "[***]".   AN UNREDACTED VERSION
OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.  
 
Exhibit 10.2
 
 
Commercial Agreement


This Commercial Agreement (this “Agreement”), dated as of the Effective Date, is
between: Microsoft Corporation, a Washington corporation (“Microsoft”); Barnes
and Noble, Inc., a Delaware corporation (“B&N”); and the company to be formed by
B&N and described in the Investment Agreement as “NewCo,” and identified on the
signature page of this Agreement (“NewCo”).


Background and Purpose


A.            The parties desire to jointly invest in and expand and enhance the
e-book and related e-reading business currently conducted by B&N. In furtherance
thereof, B&N is transferring its Nook® devices, online bookstore, e-content
publishing and College businesses to NewCo, and Microsoft is making an
investment in NewCo, as described in the Investment Agreement.


B.            In addition, the parties desire to enhance and expand NewCo’s
business through, among other things, NewCo’s development and promotion of a
global e-reading content experience with Microsoft’s Windows OS, Windows Phone
and other products, as more particularly described in this Agreement.


Agreement


Section 1.             Definitions; Overview of Responsibilities; Related
Agreements; Governance Processes; Effectiveness


1.1           Definitions.  The terms defined in Exhibit A and in the body of
this Agreement will have their respective meanings when used in this Agreement
with initial letters capitalized.


1.2           B&N Responsibilities.  B&N will:


(a)           subject to the receipt of any applicable third party consents,
which B&N will use commercially reasonable efforts to obtain, transfer or cause
its Subsidiaries to transfer to NewCo all of its rights, title and interests in
the E-Reading Assets and Content;


(b)           if B&N is unable to obtain any required third party consent for
the transfer of any Content offered in the B&N Store immediately prior to
transfer to NewCo, use commercially reasonable efforts to implement arrangements
to allow NewCo to make such Content available to customers of the NewCo Store;
and


(c)           upon NewCo’s reasonable request and at NewCo’s expense, use good
faith efforts to draw upon B&N’s existing relationships with publishers to
assist NewCo in entering into agreements with such publishers to procure Reading
Content for the NewCo Store; provided that this obligation shall terminate upon
B&N ceasing to directly or indirectly own a majority of the equity interests of
NewCo.


1.3           NewCo Responsibilities. NewCo will:


(a)           if B&N is unable to obtain any required third party consent for
the transfer of Content offered in the B&N Store immediately prior to transfer
to NewCo, use commercially reasonable efforts to make such Content available to
customers of the NewCo Store;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           be solely responsible for acquiring and pricing all Content
distributed in the NewCo Windows App and the NewCo Phone App and for paying all
costs associated with providing that Content;


(c)           develop and distribute a NewCo Windows App that delivers a [***]
experience on Windows OS pursuant to Section 2;


(d)           enable users of Microsoft Products and Services to interact with
Content from the NewCo Store pursuant to Section 3;


(e)           use the Microsoft Commerce Platform and Microsoft ID System for
commerce transactions in the NewCo Apps and Microsoft Products and Services with
the NewCo Store pursuant to Section 4;


(f)           expand the geographies and catalog of the NewCo Store pursuant to
Section 5;


(g)           develop and distribute the NewCo Phone App pursuant to Section 6;
and


(h)           share with Microsoft the Net Revenue pursuant to Section 7.1;


provided that nothing in the foregoing clauses (c)-(h) shall expand or modify in
any way the rights or obligations of any party under this Agreement.


1.4           Microsoft Responsibilities.  Microsoft will:


(a)           assist NewCo’s development and certification of the NewCo Windows
App pursuant to Sections 2.1.3 and 2.2;


(b)           make available the Windows Store for distribution of the NewCo
Windows App by NewCo pursuant to Section 2.5.1;


(c)           [***];


(d)           explore enabling users of Microsoft Products and Services to
interact with Content from the NewCo Store as provided for in Section 3;


(e)           enable use of the Microsoft Commerce Platform and Microsoft ID
System for commerce transactions in the NewCo Apps and the Microsoft Products
and Services with the NewCo Store pursuant to Section 4;


(f)           assist NewCo in obtaining certification of the NewCo Phone App
pursuant to Section 6.1.3; and


(g)           share Net Revenue with NewCo, make Advances to NewCo, and make
operational cost payments to NewCo, in each case, as provided for in Section 7;

 
 
2

--------------------------------------------------------------------------------

 
 
provided that nothing in the foregoing clauses (a)-(g) shall expand or modify in
any way the rights or obligations of any party under this Agreement.


1.5           NewCo is the E-Reading Business for B&N.  During the Term, B&N
will not compete, will ensure that none of its Subsidiaries compete, will
exercise such rights as it has to prevent Affiliates under its control from
competing, and following becoming aware that an Affiliate that is not under
NewCo’s control is doing so, will use its good faith efforts to encourage such
Affiliate not to compete, with NewCo in the business of selling or making
available Reading Content or similar e-reading content, e-reader software or
e-reader devices.  For the avoidance of doubt, sales by B&N of Reading Content
and NewCo e-reader devices pursuant to a referral arrangement with NewCo shall
not constitute competition with NewCo.


1.6           Related Agreements.  Concurrently with the execution of this
Agreement:


(a)           B&N and Microsoft are entering into the Investment Agreement;


(b)           B&N and Microsoft are entering into the Patent Agreement; and


(c)           B&N and Microsoft are entering into the NDA.


1.7           Governance Processes.  The parties will use the Governance
Processes in Exhibit B for managing their relationship under this Agreement and
will use it for escalation and resolution of issues and disputes that may arise
during the performance of this Agreement before pursuing arbitration or
litigation in court, except as provided in Section 3.3 of Exhibit B.


1.8           Effectiveness.  This Agreement will be effective only as of the
date that all of the following conditions are met (“Effective Date”):


(a)   this Agreement has been signed by authorized representatives of each
party;


(b)   the Closing and the NewCo Formation Transactions (as defined in the
Investment Agreement) have occurred; and


(c)   the Dismissal has occurred.


Microsoft and B&N are signing this Agreement upon signature of the Investment
Agreement. NewCo will sign this Agreement upon Closing.


Section 2.             Development and Distribution of NewCo Windows App


2.1           Development


2.1.1       NewCo Windows App.  NewCo will develop and obtain certification of
the NewCo Windows App (including subsequent versions and updates) in accordance
with this Agreement and the App Developer Agreement. NewCo will complete
development, obtain certification and commercially release the first version of
the NewCo Windows App for Windows 8 (both x86 and ARM) in the Windows Store with
a target Launch Date of [***]. This first version of the NewCo Windows App will
provide at least the following functionality: [***] and a Windows metro-style
user interface. Subsequent versions will also include support for all Content
types in the NewCo Store and all Consumption Experiences. The NewCo Windows App
will be provided at no cost to end users.
 
 
3

--------------------------------------------------------------------------------

 

 
2.1.2       Updates.  NewCo will develop updates to the NewCo Windows App,
including updates for new versions of Windows OS, beginning on the Launch Date
and through the end of the Term. NewCo will distribute each updated or new
version of the NewCo Windows App through the Windows Store after it has been
certified pursuant to the App Developer Agreement.


2.1.3       Certification.  NewCo will submit each version of the NewCo Windows
App to Microsoft for certification and distribution through the Windows Store.
Each submission will be treated in accordance with the then-current App
Developer Agreement. NewCo will make good faith efforts to address any issues
raised during the certification process in a timely fashion, and Microsoft will
use its good faith efforts to assist NewCo in completing the certification
process as promptly as practicable, to ensure that the NewCo Windows App is
available according to the agreed schedule. [***].­


2.2           Technical Assistance.  Microsoft will provide such assistance and
support, and devote such Microsoft or Microsoft Affiliate employee resources, as
may be reasonably requested by NewCo to enable NewCo to develop and launch the
first NewCo Windows App in accordance with the specifications and timeline
described in Section 2.1.1.


2.3           End User Support.  As between Microsoft and NewCo, NewCo will be
responsible for providing, and will use commercially reasonable efforts to
provide, end user support for the NewCo Windows App, the NewCo Store, and
NewCo’s Content distribution services.


2.4           [***] Requirement


2.4.1      [***]


2.4.2      [***]


2.4.3      Windows Features and Functionality. NewCo will make good faith
commercially reasonable efforts to enhance the NewCo Windows App to exploit
features and functionality available through Windows and its extended Microsoft
ecosystem.


2.5           Discovery and Distribution


2.5.1       Windows Store. Microsoft will make the Windows Store available for
distribution of the NewCo Windows App by NewCo. From the Launch Date through the
end of the Term, NewCo will distribute the NewCo Windows App (as certified)
through the Windows Store pursuant to and in accordance with the App Developer
Agreement and Windows Store Terms of Use at no cost to the customer. [***]
 
 
 
4

--------------------------------------------------------------------------------

 
 
2.5.2      [***]


2.5.3      [***]
 
2.6           Microsoft Reader.  If Microsoft creates a reader, Microsoft may
include an interface to the NewCo Store in that reader and may surface in that
reader all Content purchased by customers from the NewCo Store.


2.7           [***]


2.8           NewCo Study.  [***] For the avoidance of doubt, none of the other
requirements of this Agreement (including the [***] requirements set forth in
Sections 2.4 and 6.3 and the revenue share requirements set forth in Section 7)
will apply to any NewCo Study Application.


Section 3.             Microsoft Products and Services


3.1           Enabling Microsoft Products and Services.  The parties will in
good faith explore the scenarios described in this Section 3, subject to the
Microsoft product and service strategy. Upon Microsoft’s request and reasonable
advance notice (in any event, not less than 3 months’ advance notice), NewCo
will use good faith efforts to enable Microsoft Products and Services to be used
with the NewCo Store and distribution system in the following scenarios, the
delivery and nature of which will be subject to the Microsoft product and
service strategy:


(a)           [***]


(b)           [***]


(c)           [***]
 
(d)           [***]


(e)           [***]


(f)            [***]


(g)           [***]


(h)           [***]


3.2           NewCo Store APIs.  NewCo will provide reasonable advance notice to
Microsoft of any substantive changes to the NewCo APIs, protocols and formats
referenced in Sections 3.1(a), (b) and (c) above (“NewCo APIs”).
 
 
 
5

--------------------------------------------------------------------------------

 

 
3.3           Branding. Microsoft will not white-label (which for the avoidance
of doubt includes rebranding or presenting as Microsoft’s) the NewCo Store or
obscure NewCo’s branding or the fact the NewCo Store is the NewCo Store,
including in Microsoft Products and Services.


Section 4.              Microsoft Commerce Platform, User IDs, and Consumption
of Content


4.1           Microsoft Commerce Platform.  NewCo will, subject to Section 5 and
compliance with applicable law, use the Microsoft Commerce Platform for commerce
transactions as follows:


4.1.1       NewCo Windows App.  NewCo will use the Microsoft Commerce Platform
as the primary and default mechanism to facilitate payment by end users for
Reading Content in the NewCo Windows App, except that end users will be able to
choose to use a different commerce mechanism in exceptional cases, as determined
by NewCo in good faith, that include NewCo or B&N gift card use (which the
Microsoft Commerce Platform cannot support), NewCo B2B purchase transactions and
other transactions if the end user so requests. NewCo will ensure that the NewCo
Windows App will provide for in-app purchasing, will not link out of the NewCo
Windows App to complete purchases of Content and will have in all material
respects the same or better purchase experience as purchasing in a browser on a
Windows Device. Commerce transactions in the NewCo Windows App will be subject
to the terms of the App Developer Agreement [***].


4.1.2       Browsers on a Windows Device. NewCo will make the Microsoft Commerce
Platform an available option for processing payments by end users who have IDs
in the Microsoft ID System for Reading Content purchased from the NewCo Store in
a browser on a Windows Device.


4.1.3       Microsoft Products and Services. Purchases of Content using
Microsoft Products and Services will use the Microsoft Commerce Platform.


4.1.4       NewCo Phone App. NewCo will use the WP Marketplace as the
in-application commerce transaction platform, when available, for commerce
transactions in the NewCo Phone App, including payments and fees associated with
Content acquisition and subscriptions (if available). NewCo will ensure that the
NewCo Phone App will provide for in-app purchasing and will not link out of the
NewCo Phone App to complete purchases of Content. Commerce transactions in the
NewCo Phone App will be subject to the terms of the Application Provider
Agreement [***].


4.1.5       Payments to Publishers. NewCo may choose to either:


(i)          pay publishers outside the Microsoft Commerce Platform; or
   

(ii)        use the Microsoft Commerce Platform to facilitate payments to
publishers that are associated with Reading Content acquisition, subscription,
upgrades and collection of taxes for transactions in the NewCo Windows App and,
at NewCo’s option, in a browser on a Windows Device, to the extent allowed by
law where NewCo has complied with the requirements of the Microsoft Commerce
Platforms Terms with respect to such payments to such publishers.
 
 
 
6

--------------------------------------------------------------------------------

 

 
If Microsoft does not have sufficient relationships with or information from
such publishers, it will process all pay-outs with respect to Content
acquisitions from such publishers to NewCo. Also, the Microsoft Commerce
Platform will not be able to facilitate payments to publishers for end user
purchases that are not processed by the Microsoft Commerce Platform, except,
upon satisfaction of the conditions contemplated by the Microsoft Commerce
Platform Terms, for payments to publishers for purchases by the Existing User
Base that are not processed by the Microsoft Commerce Platform. “Existing User
Base” means U.S. customers of NewCo as of the Effective Date.


 4.2          Microsoft ID System.  NewCo will use the Microsoft ID System as
follows:
 
4.2.1       General.  NewCo will make good faith efforts to enable a user
experience that will make the Microsoft ID System the primary and default
mechanism by which users of Windows Devices log into the NewCo Store via the
NewCo Apps.  NewCo will make good faith efforts to provide the Microsoft ID
System as an option for such users to log into the NewCo Store via a browser on
a Windows Device. (NewCo will use the Microsoft ID System for end user purchases
of Content using Microsoft Products and Services and the NewCo Phone App as
provided in Sections 3 and 6 respectively). NewCo will not require users of the
NewCo Windows App or a browser on a Windows Device to use a NewCo
identification. NewCo will enable use of the Microsoft ID System by end users on
NewCo devices and software clients for other platforms to access Reading Content
purchased by such end users, and any annotations thereto.


4.2.2       Microsoft Commerce Platform.  NewCo will use the Microsoft ID System
for all end user purchases transacted in the Microsoft Commerce Platform.


4.2.3      Other IDs.  Nothing in this Agreement requires NewCo to restrict end
users from creating or using NewCo identifications or prevents NewCo from
requiring use of its identifications or submission of payment information
outside the NewCo Windows App, browsers on a Windows Device, the NewCo Phone
App, and Microsoft Products and Services.


4.2.4       Future Development.  NewCo and Microsoft will work jointly and in
good faith to enable the following:


(a)        subject to applicable privacy laws and any limitations contained in
the terms of publisher and digital content agreements, creating an associated
NewCo account for users logging into the NewCo Store using an ID on the
Microsoft ID System by providing the following Microsoft ID System information
with respect to such users: email address, first and last name, physical address
and any other Microsoft ID System information necessary in connection with
engaging in the activities referred to below with respect to such users (each if
available to Microsoft as part of its Microsoft ID System) solely for use in (i)
fulfilling purchases or consumption by end users of Reading Content from the
NewCo Store, (ii) making and reflecting disbursements to publishers for sales of
their Reading Content in the NewCo Store, and (iii) providing customer support
to end users or publishers in relation to such purchases or sales. Microsoft
will provide such Microsoft ID System information in a manner consistent with
Microsoft’s generally applicable policies, for third-party applications for
Windows, related to end user notice and consent to sharing such Microsoft ID
System information;

 
 
7

--------------------------------------------------------------------------------

 
 
(b)        subject to applicable privacy laws, an association between NewCo
accounts used to log into the NewCo Store in accordance with this Section 4.2
through the NewCo Windows App and an ID on the Microsoft ID System; and


(c)         subject to applicable privacy laws, NewCo prompting users visiting
the NewCo Store to provide additional personal information and consent to the
use of such users’ information in accordance with the NewCo privacy policy
(whether for completing end user purchases or other purposes), and NewCo may
make providing such information a condition to the purchase of Content from the
NewCo Store; provided, however, that NewCo will only ask for such information
that it believes is reasonable to request.
 
For the avoidance of doubt, data collected by NewCo from end users will not be
considered data provided or transferred by Microsoft to NewCo for purposes of
this Agreement (including Section 4.2.4(c)).


4.3           Microsoft Support.  Microsoft will provide good faith support for
NewCo’s activities described in Sections 4.1 and 4.2 through making the
Microsoft Commerce Platform available in all material respects to NewCo on the
baseline terms and conditions specified in Exhibit E (“Microsoft Commerce
Platform Terms”). The parties will negotiate in good faith and enter into
further agreement and details to expound and further detail the rights and
obligations of the parties in a manner consistent with the Microsoft Commerce
Platform Terms in the Microsoft Commerce Platform Agreement (the “Commerce
Platform Agreement”) no later than June 1, 2012, which terms will be based upon
standard terms required of merchants under applicable law and Network Rules and
will be consistent with Exhibit E.  The Commerce Platform Agreement shall at a
minimum reflect Exhibit E and otherwise shall not be inconsistent with the
provisions of this Agreement.


Section 5.             Geo Expansion


5.1           Publishing Services Platform.  NewCo will use good faith efforts
to make the Publishing Services Platform available in the Geos in which
developers can submit applications to the Windows Store as of the Effective Date
(currently[***]) in compliance with applicable laws (including applicable tax
laws) in accordance with the following schedule:
 
 
 
8

--------------------------------------------------------------------------------

 

 
(a)           in [***] by [***];


(b)           [***], as selected by NewCo, of such Geos by [***];


(c)           a total of [***], as selected by NewCo, of such Geos by [***]; and


(d)           a total of [***], as selected by NewCo, of such Geos by [***].


The local languages in which the Publishing Services Platform is to be made
available in each of such Geos is set forth in the attached Exhibit C.


The “Publish Condition” means making localized versions of the Publishing
Services Platform available in [***] of the current [***] Geos in which
developers can submit applications to the Windows Store as of the Effective
Date.


5.2           Localization of NewCo Windows App.  NewCo will use good faith
efforts to localize the NewCo Windows App into the Windows Core Languages
(currently [***]) on the following schedule:


(a)           in [***], as selected by NewCo, of the current Windows Core
Languages used in the Initial Commercial Geos by [***];
 
(b)           in a total of [***], as selected by NewCo, of the current Windows
Core Languages by [***]; and


(c)           in a total of [***], as selected by NewCo, of the current Windows
Core Languages by [***].


The “App Localization Condition” means making localized versions of the NewCo
Windows App for [***] of the current [***] Windows Core Languages commercially
available in the Windows Store.


5.3           Consumption of Content.  Microsoft will use good faith efforts to
enable the Microsoft Commerce Platform to transact purchases of Reading Content
(including remitting publisher sales revenue and collection of applicable taxes
as provided in Section 4) in all Geos in which the Microsoft Commerce Platform
is able to transact (currently [***]), subject to compliance with applicable
laws. NewCo will use good faith efforts to enable the purchase and consumption
of free and fee-based Reading Content in the Geos in which the Microsoft
Commerce Platform is able to transact (currently [***]), subject to compliance
with applicable laws and to NewCo being able to use the Microsoft Commerce
Platform fully (for collecting payments, reconciling funds and remittance of
taxes to relevant authorities), to transact in such Geos, on the following
schedule:
 
 
 
9

--------------------------------------------------------------------------------

 

 
(a)   in [***] by [***];


(b)   [***], as selected by NewCo, of such Geos by [***];


(c)   a total of [***], as selected by NewCo, of such Geos by [***]; and
 
(d)   a total of [***], as selected by NewCo, of such Geos by [***].


The “Consumption Condition” means enabling purchase and consumption of fee-based
Reading Content in at least [***] of the Priority Geos and at least [***] of the
total Geos in which the Microsoft Commerce Platform is able to transact
(currently [***]).


5.4           Commercial Content.  NewCo will use good faith efforts to enable
the purchase and consumption of market-specific commercial Reading Content from
the NewCo Store by entering into Material Commercial Content Agreements for each
of the Priority Geos in accordance with the following schedule:


(a)           in [***] by [***];


(b)           any [***], as selected by NewCo, of the following [***] Geos by
[***] (such [***], the “Initial Commercial Geos”); and


(c)           a total of [***], as selected by NewCo, of the Priority Geos by
[***];


(d)           a total of [***], as selected by NewCo, of the Priority Geos by
[***].


The “Core Geo Commercial Content Condition” means that NewCo has entered into
Material Commercial Content Agreements for each of the Initial Commercial Geos,
and the “Core Geo Trade Book Condition” means having Material Trade Book
Agreements in the Initial Commercial Geos.
 
5.5           Free Content.  NewCo will use good faith efforts to make free
Reading Content available in the NewCo Store in each Geo agreed on by NewCo and
Microsoft.


5.6           General. Except as specified in this Section 5, the sequencing of
the Geo expansion will be determined by NewCo, taking into account all relevant
factors, including the expected degree of difficulty, complexity, costs,
benefits, manpower needs and scope of legal and tax requirements relating
thereto. NewCo will consult with Microsoft with respect to such sequencing. In
any Geo in which there are multiple official or commonly used languages, NewCo
will localize the NewCo Windows App and the Publishing Services Platform and
provide Content in the languages specified in the schedule attached as Exhibit
C.


Section 6.             Development and Distribution of NewCo Phone App


6.1           Development

 
 
10

--------------------------------------------------------------------------------

 
 
6.1.1       NewCo Phone App.  NewCo will develop the NewCo Phone App. NewCo will
use commercially reasonable efforts to complete development, obtain
certification and make the NewCo Phone App commercially available in the WP
Marketplace in accordance with this Agreement and the Application Provider
Agreement within [***]. If NewCo determines that it is economically attractive
to support the purchase and/or consumption of Reading Content, NewCo will use
good faith efforts to complete development, obtain certification and make
localized versions of the NewCo Phone App in the same languages as the NewCo
Windows App commercially available in the WP Marketplace. The NewCo Phone App
will be provided at no cost to Windows Phone end users.


6.1.2       Updates.  Following the Launch Date through the end of the Term,
NewCo will be responsible for developing and releasing updates to the NewCo
Phone App, including updates for successor versions of the initial version of
the Windows Phone Software. Such updates will be distributed in accordance with
the then-current Application Provider Agreement.


6.1.3      Certification.  NewCo will submit each version of the NewCo Phone App
to Microsoft for certification and distribution through the WP Marketplace. Each
submission will be treated in accordance with the Application Provider
Agreement. NewCo will make good faith efforts to address any issues raised
during certification in a timely fashion, and Microsoft will use its good faith
efforts to assist NewCo in completing the certification process as promptly as
practicable, to ensure that each version of the NewCo Phone App is available on
the agreed schedule. [***].


6.2           Distribution.  NewCo hereby grants to Microsoft and its Affiliates
a non-exclusive, non-transferable, worldwide license to make available the NewCo
Phone App to phone manufacturers for distribution on Windows Phones. Such phone
manufacturers will have the right to distribute the NewCo Phone App at any time
after the NewCo Windows Phone App becomes commercially available in the WP
Marketplace for use on Windows Phones. NewCo will provide to Microsoft such
information, instructions and code as is reasonably necessary for Microsoft and
its Affiliates to permit phone manufacturers to distribute the NewCo Phone App
on Windows Phones and for end users to use the NewCo Windows App on such phones.
As between Microsoft and NewCo, NewCo will be responsible for providing, and
will use commercially reasonable efforts to provide, support to phone
manufacturers for the NewCo Phone App.
 
6.3           [***] Requirement.  Beginning with the release of the first major
update to the NewCo Phone App and continuing through the end of the Term, NewCo
will use commercially reasonable efforts to deliver a [***] experience on the
Windows Phone. This means that [***].


6.4           End User Support.  As between Microsoft and NewCo, NewCo will be
responsible for providing, and will use commercially reasonable efforts to
provide, end user support for the NewCo Phone App and its Content distribution
services.


Section 7.              Financial Terms


7.1           Revenue Share.  Beginning on the Launch Date and through the end
of the Term, NewCo and Microsoft will [***] Net Revenue.  [***].  The sharing
described in this Section 7.1 is implemented in Section 7.2.
 
 
 
11

--------------------------------------------------------------------------------

 
 
7.2           Advances; Revenue Share Service Fees.


7.2.1      Quarterly Payments.  Microsoft will make advance payments to NewCo of
up to $[***] as follows, subject to deferral as provided for in Sections 7.2.3
and 7.5 (each, an “Advance”):


(a)        $60,000,000 for the first Contract Year (“Year 1”), payable in equal
quarterly installments at the beginning of each quarter of Year 1;


(b)        $60,000,000 for the second Contract Year (“Year 2”), payable in equal
quarterly installments at the beginning of each quarter of Year 2;
 
(c)        $60,000,000 for the third Contract Year (“Year 3”), payable in equal
quarterly installments at the beginning of each quarter of Year 3; and
 
(d)        for each of the [***] and [***] Contract Years, an amount equal to
the lesser of (i) $[***] and (ii) an amount equal to [***]  the sum of (A) [***]
of [***] Net Revenue and (B) [***] of [***] Net Revenue (such sum of (A) and
(B), “NewCo’s Base Share”), in each case, for the prior Contract Year, which
amount will be payable in equal quarterly installments at the beginning of each
quarter of the applicable Contract Year.


7.2.2       Revenue Share Service Fees.  For each Contract Year, Microsoft will
be entitled to receive from NewCo a Revenue Share Service Fee (as defined
below), which shall be paid as follows:


(a)         Microsoft Commerce Platform.  Microsoft will remit to NewCo all Net
Revenue from transactions using the Microsoft Commerce Platform during each
Contract Year, less the amount of the Revenue Share Service Fee for such
Contract Year that has not as of the date of such remittance been paid by NewCo
to Microsoft by prior deductions from remittances under this Section 7.2.2(a) or
by payments under Section 7.2.2(b).  Microsoft shall remit to NewCo all amounts
described in clause (b) of the definition of Net Revenue that are payable by
NewCo to third parties.
 
(b)        Non-Microsoft Commerce Platform.  NewCo will remit all Net Revenue to
Microsoft on a quarterly basis during each Contract Year to the extent that the
Revenue Share Service Fee payable by NewCo to Microsoft has not as of the date
of such remittance been paid by NewCo to Microsoft by prior deductions from
remittances under Section 7.2.2(a) or by payments under this Section 7.2.2(b).


(c)         No Carry Over.  Notwithstanding anything to the contrary in this
Agreement, Microsoft shall not be entitled under this Section 7 to receive for
any Contract Year any amount in excess of its Revenue Share Service Fee for such
Contract Year.  If the Revenue Share Service Fee for a Contract Year is less
than the amount of the Advances for such Contract Year, then such shortfall for
the applicable Contract Year will be nonrefundable and ineligible for recoupment
in following Contract Years.
 
 
 
12

--------------------------------------------------------------------------------

 

 
(d)        “Revenue Share Service Fee” means, for each Contract Year, an amount
equal to:


(i)         (A)         [***] of [***] Net Revenue for such Contract Year, plus
(B) [***] of [***] Net Revenue for such Contract Year, plus


(ii)         the lesser of:


     (A)        NewCo’s Base Share for such Contract Year, and
 
     (B)         the Advances received by NewCo for such Contract Year.


7.2.3       Deferral of Advances.  Microsoft may defer payment of [***] of the
amount of any and/or all Advances that have not yet been required to have been
made under Section 7.2.1 if:
 
                                (a)         the Core Geo Trade Book Condition is
not satisfied before [***]; or
 
(b)         NewCo fails to (i) cure a material noncompliance with the [***]
requirements for the NewCo Windows App set forth in Section 2.4 or (ii) address
material defects or critical security vulnerabilities, in each of (i) or (ii),
within four months after written notice from Microsoft, with such deferral in
the case of this clause (b) to start upon the expiration of such notice period.


If NewCo has met the Core Geo Trade Book Condition but has otherwise not met the
Core Geo Commercial Content Condition before [***], then [***] of any and/or all
Advances that have not yet been required to have been made will be subject to
deferral. Microsoft will pay the balance of any amounts deferred under this
Section 7.2.3 when the failure giving rise to the deferral is cured.


7.3           Reporting and Reconciliation. Within 30 days after the Effective
Date, NewCo and Microsoft will agree on a quarterly reporting mechanism to
exchange information about the gross revenue portion of Net Revenue that each
party transacts during the prior quarter, the information necessary to calculate
Net Revenue for such period, as well as any remittances it made to the other
during such period. Within 30 days after the Effective Date, NewCo and Microsoft
will also agree on a quarterly true-up process to validate (a) the total Net
Revenue for such period, (b) the cumulative Revenue Share Service Fee paid to
Microsoft to date for the relevant Contract Year, and (c) any further
remittances by NewCo to Microsoft needed to pay unpaid Revenue Share Service
Fees payable for the relevant Contract Year in accordance with Section 7.2.
NewCo and Microsoft will agree on a mechanism for submitting any such
remittances required as a result of this true-up process. Any disputes related
to Section 7.2.2 or this Section 7.3 (to the extent related thereto) will be
resolved through Formal Escalation and, if that does not resolve the dispute,
Expedited Arbitration.
 
 
 
13

--------------------------------------------------------------------------------

 

 
7.4           Quarterly Operational Cost Payments. Microsoft will pay to NewCo
$25,000,000 each year for the first five years of the Term, for a total amount
of up to $125,000,000, for purposes of assisting NewCo in acquiring local
Reading Content and technology development in the performance of NewCo’s
obligations under this Agreement. Microsoft will make such payments in quarterly
installments of $6,250,000, with the first such installment becoming payable on
the Effective Date, subject to deferral pursuant to Section 7.5.


7.5           Payment Deferral for Default in Royalty Obligations under Patent
Agreement


7.5.1       Undisputed Patent Royalties.  If the obligor under the Patent
Agreement (“Patent Obligor”) fails to pay any Patent Royalty when due under the
Patent Agreement (i.e. within [***] days after Microsoft’s invoice in accordance
with the Patent Agreement), then, unless such payment is the subject of a
dispute under Section 7.5.2, Microsoft may defer payment of any and all amounts
otherwise due or becoming due to NewCo under this Agreement during the period
beginning upon the payment due date (i.e. [***] days after invoice) and will
give NewCo or the Patent Obligor written notice of such default, and the Patent
Obligor has an additional [***] days to cure such default before it becomes a
NewCo Material Default, provided that the amount subject to deferral will not
exceed the amount that the Patent Obligor has failed to pay under the Patent
Agreement.


7.5.2       Disputed Patent Royalties.  If the Patent Obligor or Microsoft
disputes any royalty obligation under the Patent Agreement, then the parties
will promptly submit the dispute to Expedited Arbitration under the Patent
Agreement. To the extent such royalty obligation is upheld in a final ruling in
that Expedited Arbitration, then the Patent Obligor will have [***] days after
such ruling to cure such default before it becomes a NewCo Material Default.
Microsoft may defer any Microsoft payment obligations coming due during the
period beginning on the date of a ruling in the Expedited Arbitration that the
Patent Obligor has not met its royalty obligations in the Patent Agreement,
provided that the amount subject to deferral will not exceed the amount that the
Patent Obligor has failed to pay under the Patent Agreement.


7.6           Taxes


7.6.1       Responsibility for Own Taxes.  Each party and its respective
Affiliates are responsible for all taxes (including net income, gross receipts,
franchise and property taxes and taxes arising from transactions between such
party and its customers) imposed on such party or its Affiliates under
applicable laws and arising as a result of or in connection with this Agreement
or the transactions contemplated by this Agreement.
 
7.6.2       Payments Exclusive of Taxes.  Except as set forth in Section 7.6.3
and Section 7.6.4, amounts payable under this Agreement by one party to the
other party shall not be adjusted for any taxes, duties, levies, fees, excises
or tariffs imposed on the payor or the recipient.


7.6.3      Transaction Taxes.  If any sales tax, VAT or other transaction taxes
are required by law to be collected by the recipient with respect to any payment
under this Agreement, the payor will remit such sales tax, VAT or other
transaction taxes to the recipient; provided, that the recipient will furnish
the payor with a valid invoice that meets the requirements imposed by the
appropriate taxation authority.
 
 
 
14

--------------------------------------------------------------------------------

 

 
7.6.4       Withholding for Taxes on Payments.  If any taxes are required by law
to be withheld by the payor with respect to any payment under this Agreement,
the payor will deduct and withhold such taxes from the amount owed to the
recipient of the payment and remit such withheld taxes to the appropriate taxing
authority; provided, that the payor will furnish evidence of such remitted taxes
to the recipient as is sufficient to enable the recipient to seek any refunds or
credits available to it.


7.6.5       Cooperation to Minimize Taxes.  The parties will reasonably
cooperate (and will require each of their Affiliates to cooperate) with one
another (a) in the filing of any tax returns required to be filed with respect
to any taxes collected under Section 7.6.3 or withheld under Section 7.6.4 or
the contesting of any such tax, (b) to minimize or reduce any taxes collected
under Section 7.6.3 or withheld under Section 7.6.4 and (c) in the event of an
audit to make available to the other parties all information, records or
documents relating to any audits or assessments attributable to or resulting
from the taxes collected under Section 7.6.3 or withheld under Section 7.6.4 to
the extent not protected by law or otherwise subject to privilege.


7.7           Records.  During the Term and for a period of at least seven years
thereafter, each of the parties will keep and maintain, and will require each of
its Affiliates to keep and maintain, complete and accurate books and records
related to its compliance with all terms and conditions of this Agreement
(collectively, “Audit Information”). Audit Information will be the Confidential
Information of the party being audited (“Audited Party”).


7.8           Audit.  Upon not less than 30 days’ advance written notice from a
party desiring to conduct an audit (“Auditing Party”) of another party’s Audit
Information, the Audited Party will make such Audit Information available for
audit by an independent certified public accounting firm (together with
independent technical personnel if and as reasonably required for such
accountant to perform the audit) designated by the Auditing Party and approved
by the Audited Party, which approval will not be unreasonably withheld. Unless
otherwise agreed by the Auditing Party and the Audited Party, any such audit
will be conducted during regular business hours, at the Audited Party’s
principal place of business, not more frequently than once in any period of 12
consecutive months and in a manner that does not unreasonably interfere with the
Audited Party’s normal course of business. Notwithstanding the foregoing, the
Auditing Party may conduct more than one audit within a 12 month period if, in
the Auditing Party’s good faith judgment, the Auditing Party has a bona fide
basis for any failure of the Audited Party to comply with its obligations under
this Agreement. If any audit reveals an overpayment by the Audited Party, then
the Audited Party will receive a credit, in the amount of such overpayment, that
will be applied only against future amounts owing by the Audited Party under
this Agreement. If any audit reveals an underpayment by the Audited Party, then
the Audited Party will pay the amount of the underpayment within 45 days after
the date of the auditor’s report. Further, if any audit reveals an underpayment
of more than 5% of the total amount subject to the audit, then Audited Party
will reimburse the Auditing Party within 30 days after the Auditing Party’s
request, for all costs and expenses reasonably incurred by the Auditing Party to
conduct the audit.
 
 
 
15

--------------------------------------------------------------------------------

 

 
7.9           Other Costs and Expenses. Except as otherwise expressly provided
in this Section 7, each party will bear all costs it incurs in the performance
of its obligations under this Agreement.


Section 8.             Data.


8.1           Rights to Use Data.  Each party has the right to use data in its
systems related to its performance under this Agreement, except (a) to the
extent prohibited by law or by the conditions under which the relevant Content
was acquired, and (b) that Microsoft will not use, or transfer to a third party
to use, data in the Microsoft Commerce Platform due to the reliance of a NewCo
App and the NewCo Store on that system or transmitted via the NewCo APIs  (i.e.
data that identifies an individual as a customer of the NewCo Store, identifies
a publisher and the publication of its Content in the NewCo Store, and
identifies a purchase transaction in the NewCo Store as associated with a
customer or publisher) in a way that [***]. The foregoing exception (b) does not
apply in the case of data related to publication to, purchase of or Consumption
Experiences for Content in the NewCo Store by users of Microsoft Products and
Services to the extent such data is used directly or indirectly consistent with
the intent of the user; provided, however, that Microsoft will not create and
present to customers functionality that enables [***].  [***] the previous
sentence is not intended to permit Microsoft to use information relating to the
purchase of Reading Content by a user, including the fact that Reading Content
was purchased from NewCo by such user, to sell Reading Content.


8.2           Privacy and Data Protection Laws.   Each party will comply with
privacy and data protection laws applicable to its performance of its
obligations under this Agreement. If and to the extent a party believes its
performance may not comply with such laws, the parties will engage in good faith
efforts to discover and implement a mechanism to meet those obligations in
accordance with such laws. NewCo shall not be required to transfer to or share
with Microsoft, or permit Microsoft to use, NewCo customer or publisher data in
a manner that violates the applicable NewCo or B&N privacy policies, and
acknowledges that the transfers described in this Section 8.2 will not do so, as
long as the consents described in Sections 8.2.2 and 8.2.3 are
obtained.  Subject to the first sentence of this Section 8.2, NewCo will provide
Microsoft with customer and publisher data in the following situations:


8.2.1       Microsoft Commerce Platform.  To the extent permitted by applicable
law, NewCo will transfer customer data and publisher data to Microsoft necessary
to effect the following types of transactions by end users through the Microsoft
Commerce Platform:  (a) purchases of Content from the NewCo Store and (b)
publishing of Reading Content to the NewCo Store (including making payments to
the end user that published such Reading Content), provided that Microsoft shall
only be permitted to use such customer and publisher data for the purpose of
effecting such transactions and, if the relevant end user expressly consents in
advance to use by Microsoft for such purpose, effecting other transactions
requested by such end user using the Microsoft Commerce Platform.  NewCo will
not modify its privacy policy to impair or prohibit such transfer or use, except
as required by applicable law.  For the avoidance of doubt, data collected by
Microsoft from end users will not be considered data provided or transferred by
NewCo to Microsoft for purposes of this Agreement.
 
 
 
16

--------------------------------------------------------------------------------

 

 
8.2.2       NewCo APIs.  To the extent permitted by applicable law, NewCo will
transfer customer data and publisher data to Microsoft through use of NewCo APIs
by Microsoft Products and Services in accordance with Section 3.1 in order to
enable purchases by end users of Content in the NewCo Store, Consumption
Experiences for Content from the NewCo Store and users to publish Reading
Content to the NewCo Store, provided that Microsoft obtains express advance user
consent to NewCo providing such data for such purposes through user consent to
the terms and conditions of use of the relevant Microsoft Products and Services
which will utilize the NewCo APIs for those purposes and, [***]. Microsoft will
ultimately elect how to obtain consents satisfying the requirements of this
Section 8.2.2, but it is expected that Microsoft will obtain this consent by
including it in the license terms or privacy policy applicable to the relevant
version of the Microsoft Product and Service and, in any case, [***].


8.2.3       Microsoft Service Maintenance Toolkit.  NewCo will include in its
privacy policy a provision substantially similar to the provision entitled
“Sales, Mergers, and Acquisitions” in the B&N privacy policy dated January 10,
2012.  Within 10 days of the date the Microsoft Service Maintenance Toolkit or
Deposit Materials, as applicable, are required (taking into account any
applicable periods for delivery and, if applicable, the completion of any
Expedited Arbitration) to be delivered to Microsoft in accordance with Sections
10.3, 10.4, 11.5 or 11.6, as applicable, NewCo will (a) notify end users of, and
(b) to the extent it believes in good faith that notwithstanding the provision
in its privacy policy above, it is required by applicable law to obtain user
consent (taking into account such analysis or other information relevant to such
subject that Microsoft provides to NewCo), will request end users to consent to,
the transfer to, and use by, Microsoft of the Customer Data and Publisher Data
included therein in accordance with Section 10.2 and will require such required
end user consent as a condition to using the NewCo Store or a NewCo App at any
time following the date on which Microsoft becomes entitled to receive the
Microsoft Maintenance Toolkit or Deposit Materials, as applicable.  If requested
by Microsoft, NewCo will also, within the 10-day period identified in the
previous sentence, assist Microsoft in providing such notice and obtaining any
required end user consent to such transfer and use by sending an email to end
users with respect to which Customer Data or Publisher Data is included in the
Microsoft Service Maintenance Toolkit or Deposit Materials, as applicable,
informing them of the circumstances surrounding the transfer of such user’s data
and offering them the opportunity to provide any such required consent.  NewCo
will structure such consent request as an “opt-out” (i.e., end users are
considered to have consented unless they object to the request within a period
of not more than 30 days (as determined by NewCo), unless NewCo believes in good
faith that a longer period is required to comply with applicable law (taking
into account such analysis or other information relevant to such subject that
Microsoft provides to NewCo) or commercial custom in the applicable
jurisdiction) for all data and in all jurisdictions for which NewCo believes in
good faith such structure complies with applicable law, taking into account such
analysis or other information relevant to such subject that Microsoft provides
to NewCo.
 
Section 9.             Confidentiality

 
 
17

--------------------------------------------------------------------------------

 
 
 
9.1           NDA.  The parties agree that the NDA will apply to any
Confidential Information exchanged by the parties in connection with this
Agreement.


9.2           Terms of Agreement.  The mere existence of this Agreement and the
identification of the parties are not confidential. However, the specific terms
and conditions of this Agreement (including the financial terms set forth in
Section 7, the amount of any payments by any party to another party under this
Agreement, and schedules for releases of products or services) are confidential
and will not be disclosed by any party except: (a) as may be required by
applicable law or stock exchange rules; (b) as may be required by judicial or
governmental order or rule (provided that for both (a) and (b), the disclosing
party either gives the other party reasonable notice to enable it to seek a
protective order or uses reasonable measures to seek an appropriate protective
order itself); (c) in confidence to a party’s accountants, tax advisors,
auditors and/or attorneys for purposes of seeking professional services; and (d)
by written consent of the disclosing party and only under terms of
confidentiality. Further, the parties agree that this Agreement contains
competitively sensitive information the public disclosure of which would be
competitively harmful. B&N or NewCo, as the case may be, will notify Microsoft
before filing this Agreement as an exhibit to any registration statement or
periodic report filed with the SEC or other regulatory agency, and NewCo or B&N,
as the case may be, will make a request for confidential treatment of such
competitively sensitive information in connection with any such filing if such a
request is consistent with applicable regulatory agency regulations and
guidance. The request will seek a confidentiality term that is at least as long
as the term of this Agreement. B&N or NewCo, as the case may be, will consult
with Microsoft with respect to any such confidential treatment request.


9.3           Publicity.  The parties agree to the prompt publication of the
joint press release agreed upon by the parties. Except as expressly permitted in
the NDA, Section 9.2 or this Section 9.3, no party (or any of their Affiliates)
may issue any press release or make any similar public announcement or public
statement, regarding this Agreement without the prior written approval and
consent of the other parties. Except as expressly permitted in the NDA, Section
9.2 or this Section 9.3, any and all press releases or similar public
announcements or public statements relating to this Agreement will be approved
in advance of the release, in writing, by B&N, NewCo and Microsoft and once
released, a party may repeat information so released without further consent of
the other parties. Additionally, in connection with joint press releases and
communications, the parties’ respective public relations and communications
staff will consult to develop (and update, when appropriate) standard messaging
points that may be used to describe the parties’ relationships under this
Agreement.


Section 10.           Intellectual Property


10.1        Defense Against Third Party Infringement Claims.  NewCo will use
commercially reasonable efforts to defend the NewCo Apps against claims by any
third party that any of the NewCo Apps infringes or misappropriates any
Intellectual Property Right. Without limitation of the foregoing, NewCo will use
such efforts to have any injunction or restraining order obtained by a third
party which prohibits or restricts the distribution or use of any of the NewCo
Apps dissolved or vacated, subject in each case to the right of NewCo to make
modifications to the NewCo Apps to address such claims. Microsoft will provide
such assistance in connection with NewCo’s defense of such claims as NewCo may
reasonably request; provided, however, that NewCo pays or reimburses the
reasonable and necessary out-of-pocket expenses of Microsoft as approved in
advance by NewCo.
 
 
 
18

--------------------------------------------------------------------------------

 

 
10.2        Transition License. NewCo hereby grants to Microsoft and its
Subsidiaries a non-exclusive, irrevocable, non-transferrable, royalty-free,
worldwide license to:


(a)           use, produce, reproduce, modify, offer, display, license,
distribute and otherwise make available the NewCo Apps (excluding trademarks)
solely for the purpose of continuing to offer and provide them to end users in
order to offer and provide them services equivalent to the services provided or
required to be provided to them under the NewCo SLA;


(b)           use, produce, reproduce and modify the NewCo App Materials solely
for the purpose of exercising the rights set forth in (a) above;


(c)           use, produce, reproduce, modify, offer, display, license,
distribute and otherwise make available the website for the NewCo Store
(excluding trademarks) solely for the purpose of offering and providing end
users services equivalent to the services provided or required to be provided to
them under the NewCo SLA;


(d)           use, reproduce and modify the NewCo Store Materials solely for the
purpose of exercising the rights set forth in (c) above; and


(e)           use, produce and reproduce any Customer Data and Publisher Data as
needed by Microsoft to provide a consistent level of services and experiences to
customers in relation to the Content they have acquired or provided, all of
which data will be subject to the provisions set forth in Section 8.


The license granted in this Section 10.2 is a present grant of license,
effective in accordance with its terms immediately upon the Effective Date.
However, Microsoft covenants that neither it nor any of its Subsidiaries will
exercise any of the rights granted pursuant to the license granted in this
Section 10.2 unless and until:


 
(i)
a Liquidation Event, and then only after receipt by Microsoft of the Microsoft
Service Maintenance Toolkit or Deposit Materials;

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
(ii)
a Bankruptcy Event, and then only (A) as to the NewCo App Materials and the
NewCo Store Materials, during that portion of the Transition Period (if any)
after receipt by Microsoft of the Microsoft Service Maintenance Toolkit or
Deposit Materials, and (B) as to the Customer Data and Publisher Data, after
receipt by Microsoft of such materials, all of which data will be subject to the
provisions set forth in Section 8; or

 
 
(iii)
a Non-Renewal, a termination by Microsoft for a NewCo Material Default, or a
termination by NewCo for a Microsoft Material Default, and then only (A) as to
the NewCo App Materials and the NewCo Store Materials, during that portion of
the Transition Period (if any) after receipt by Microsoft of the Microsoft
Service Maintenance Toolkit or Deposit Materials, and (B) as to the Customer
Data and Publisher Data, after receipt by Microsoft of such materials, all of
which data will be subject to the provisions set forth in Section 8.



10.3        Liquidation Event Without Termination.  In the case of a Liquidation
Event without termination of this Agreement, then, upon Microsoft’s request,
NewCo will promptly provide the Microsoft Service Maintenance Toolkit to
Microsoft for use in accordance with the license granted in Section 10.2.  If
NewCo fails to provide the Microsoft Service Maintenance Toolkit within 7 days
after Microsoft’s request, then, unless NewCo in good faith gives by written
notice of a bona fide dispute about whether a Liquidation Event has occurred (in
which case, the provisions of Section 11.6(e) will apply), upon Microsoft’s
request, the Escrow Agent will forthwith release the Deposit Materials to
Microsoft for use in accordance with the license granted in Section 10.2.


10.4        Bankruptcy Event Without Termination.  If in the case of a
Bankruptcy Event without termination of this Agreement, NewCo fails to cure any
material noncompliance with the NewCo SLA within 7 days after written notice
from Microsoft, then Section 11.6(e) will apply to the release of the Deposit
Materials to Microsoft for use in accordance with the license granted in Section
10.2. Upon delivery of the Deposit Materials to Microsoft pursuant to this
Section 10.4, then NewCo’s obligation to provide the NewCo SLA will continue
only until the earlier of (a) the last day of the Transition Period or (b) 12
months after the date of Microsoft’s taking possession of the Microsoft Service
Maintenance Toolkit or Deposit Materials, as the case may be.


10.5        Licenses.  Except for the licenses granted in Sections 2.5.2, 6.2,
and 10.2, no licenses are granted under this Agreement, whether by implication,
estoppel, statute or otherwise. The parties hereby disclaim the grant of any and
all express or implied licenses under this Agreement.


10.6        Reservation of Rights.  All rights not expressly granted under this
Agreement or other written agreements between the parties are reserved. Except
for the licenses granted under Sections 2.5.2, 6.2 and 10.2, NewCo and its
Affiliates retain all right, title and interest in and to all Intellectual
Property Rights of NewCo and its Affiliates. Microsoft and its Affiliates retain
all right, title and interest in and to all Intellectual Property Rights of
Microsoft and its Affiliates. Except as otherwise provided in Section 1.2(a),
B&N and its Affiliates retain all right, title and interest in and to all
Intellectual Property Rights of B&N and its Affiliates. Without limitation of
the foregoing, each party reserves any and all Intellectual Property Rights to
which it may be entitled under applicable law by virtue of its development of
any software, invention or other technology under this Agreement.
 
 
 
20

--------------------------------------------------------------------------------

 

 
10.7        Excluded Licenses.  Each party will ensure that deliverables
provided to the other party (including the NewCo Apps, NewCo APIs and any code
exchanged pursuant to the scenarios in Section 3) will not be governed by
licenses that purport to provide immunity under the other party’s intellectual
property if used or distributed by the other party (e.g., deliverables provided
by a party in whole or in part will not be governed by any version of the GPL,
LGPL or similar license).

Section 11.           Term and Termination


11.1        Term.  The term of this Agreement will commence on the Effective
Date and continue until the date that is [***] after [***] or [***] unless
extended as provided for in Section 11.2 or terminated in accordance with
Section 11.3 or 11.4 (“Term”).  No party may terminate this Agreement for
convenience.  If prior to the Effective Date the Investment Agreement is
terminated in accordance with its terms, this Agreement shall automatically be
canceled in its entirety, shall never become effective, and shall thereupon
become null and void.


11.2        Extension.  At least one year before the expiration of the Term,
NewCo and Microsoft will meet to discuss whether they desire to extend the Term.
If both parties desire to extend the Term, they will discuss in good faith the
terms upon which each of the parties would be willing to extend the Term. If
either NewCo or Microsoft determines at any point during the one year period
before the expiration of the Term not to extend the Term, it will promptly
notify the other parties. Unless extended upon mutual agreement of the parties,
the Agreement will terminate upon the expiration of the Term. Termination of
this Agreement will end the Term.


11.3        Termination by Microsoft.  In the case of a Liquidation Event or a
Bankruptcy Event, Microsoft may terminate this Agreement by giving NewCo written
notice of termination. In the case of a NewCo Material Default, Microsoft may
terminate this Agreement by giving NewCo written notice of termination
describing such NewCo Material Default in reasonable detail, provided that such
termination will not be effective if such NewCo Material Default is caused by
Microsoft failing to comply with its obligations under this Agreement.


11.4        Termination by NewCo.  In the case of a Microsoft Material Default,
NewCo may terminate this Agreement by giving Microsoft written notice of
termination describing such Microsoft Material Default in reasonable detail,
provided that such termination will not be effective if such Microsoft Material
Default is caused by NewCo failing to comply with its obligations under this
Agreement.


11.5        Effect of Termination.  Upon termination or expiration of this
Agreement, the following will apply:


11.5.1       Liquidation Event.  If Microsoft terminates this Agreement under
Section 11.3 for a Liquidation Event, then, upon Microsoft’s request, NewCo will
promptly provide Microsoft Service Maintenance Toolkit to Microsoft for use in
accordance with the license granted in Section 10.2. If NewCo fails to provide
the Microsoft Service Maintenance Toolkit within 7 days after Microsoft’s
request, then, unless NewCo in good faith gives written notice of a bona fide
dispute with respect to whether a Liquidation Event has occurred (in which case,
the provisions of Section 11.6(e) will apply), upon Microsoft’s request, the
Escrow Agent will release the Deposit Materials to Microsoft for its use in
accordance with the license granted in Section 10.2.
 
 
21

--------------------------------------------------------------------------------

 

 
11.5.2       Bankruptcy Event.  If in the case of a Bankruptcy Event, NewCo
materially fails to provide at least the level of service specified in the NewCo
SLA within 7 days after written notice from Microsoft, then Section 11.6(e) will
apply to the release of the Deposit Materials to Microsoft for use in accordance
with the license granted in Section 10.2. Upon delivery of the Deposit Materials
to Microsoft pursuant to this Section 11.5.2, then NewCo’s obligation to provide
the NewCo SLA will continue only until the earlier of (a) the last day of the
Transition Period or (b) 12 months after the date of Microsoft’s taking
possession of the Microsoft Service Maintenance Toolkit or Deposit Materials, as
the case may be.
 
11.5.3       NewCo Material Default, Microsoft Material Default or Non-Renewal. 
If Microsoft terminates this Agreement under Section 11.3 for a NewCo Material
Default, if NewCo terminates this Agreement under Section 11.4 for a Microsoft
Material Default or if a Non-Renewal occurs then:


   (a)         upon NewCo’s request, Microsoft will continue to enable use of
the Microsoft Commerce Platform, use of the Microsoft ID System, and other
services as specified in the Microsoft SLA throughout the Transition Period;


   (b)         upon Microsoft’s request, NewCo will continue to provide the
NewCo Store, the NewCo Apps, Content, and other services as specified in the
NewCo SLA throughout the Transition Period; and


   (c)         if NewCo fails to cure any material noncompliance with the NewCo
SLA within 7 days after written notice from Microsoft, then Microsoft may
institute an Expedited Arbitration seeking to require NewCo to provide the
Microsoft Service Maintenance Toolkit for use in accordance with the license in
Section 10.2, and Section 11.6(e) will apply to the release of the Deposit
Materials to Microsoft for use in accordance with the license in Section 10.2.
 
 
 
22

--------------------------------------------------------------------------------

 

 
Upon delivery of the Microsoft Service Maintenance Toolkit or Deposit Materials
to Microsoft pursuant to clause (c) of this Section 11.5.3, then NewCo’s
obligation to provide the NewCo SLA will continue only until the earlier of (i)
the last day of the Transition Period or (ii) 12 months after the date of
Microsoft’s taking possession of the Microsoft Service Maintenance Toolkit or
Deposit Materials, as the case may be.


11.6        Escrow Agreement.  Within 60 days after the Effective Date, NewCo,
B&N and Microsoft will enter into an escrow agreement (“Escrow Agreement”) with
an independent escrow agent (“Escrow Agent”) designated by Microsoft and
approved by NewCo, which approval will not be unreasonably withheld. The parties
agree that [***] shall be the Escrow Agent unless and until a successor or
alternative thereto is appointed with the written consent of each of NewCo and
Microsoft. The Escrow Agreement will provide for the following:


(a)           within 30 days after execution of the Escrow Agreement, NewCo will
deposit with the Escrow Agent versions of the Deposit Materials as of the most
current date reasonably practicable prior to the date of such deposit;


(b)           quarterly throughout the Term, NewCo will deposit with the Escrow
Agent copies of NewCo’s own backup copies of the Source Code, data files
containing the Customer Data and Publisher Data, and the other items referred to
in the definition of Deposit Materials as of the most current date reasonably
practicable prior to the date of such deposit, which copies may contain Source
Code and data beyond those referred to in the definition of Deposit Materials;


(c)           each deposit of Deposit Materials will be subject to verification
(which includes examination of the Deposit Materials but does not include
examination of records of NewCo), at Microsoft’s option, by the Escrow Agent or
an independent third party designated by Microsoft and approved by NewCo (such
approval not to be unreasonably withheld) who will only be authorized to
disclose to Microsoft whether the Deposit Materials are deposited in accordance
with this Agreement;
 
(d)           following commencement of an Expedited Arbitration in which
release of the Deposit Materials is sought, following a Liquidation Event or as
of the latest date reasonably practicable prior to a release in accordance with
Section 11.6(e)(i), NewCo will promptly undertake to update and then filter
Source Code and data included in backup copies of such items deposited with the
Escrow Agent to eliminate or redact items that are not referred to in the
definition of Deposit Materials;


(e)           the Escrow Agent will release the Deposit Materials to Microsoft
only if and when (i) Microsoft and NewCo each direct the Escrow Agent in writing
to release them based on satisfaction of the conditions for release, (ii) the
release is ordered, or the conditions for release are determined to exist, in an
Expedited Arbitration, or (iii) the conditions for release specified in Section
10.3 have been satisfied;


(f)           NewCo will continue to have the opportunity to cure, at any time
up to a finding of material breach of the NewCo SLA in an Expedited Arbitration
the asserted material breach of the NewCo SLA and, in the event of such cure (as
agreed by the parties or so determined in the Expedited Arbitration), the Escrow
Agent will not release the Deposit Materials to Microsoft and Microsoft and its
Subsidiaries will not exercise their rights under the license granted under
Section 10.2;
 
 
 
23

--------------------------------------------------------------------------------

 

 
(g)           the Deposit Materials will be subject to the license set forth in
Section 10.2;


(h)           Microsoft and NewCo will share equally the costs of the escrow;
and


(i)           terms otherwise consistent with Sections 10.2, 10.3, 10.4, 10.5
and this Section 11.6.


11.7           Survival. Only Sections 1.1 (and all other definitions), 2.5.2
(as to distribution rights for NewCo Windows Apps released before the effective
date of expiration or termination), 2.6, 3.3, 6.2 (as to distribution rights for
NewCo Phone Apps released before the effective date of expiration or
termination), 7.1, 7.2, 7.3, 7.6, 7.7, 7.8, 7.9, 8, 9, 10.1, 10.2, 10.5, 10.6,
10.7, 11.5, 11.6, 11.7, 12, 13 and 14; Exhibit A; and Exhibit B Section 4 of
this Agreement will survive any expiration or termination of this Agreement;
provided that the restrictions in clause (b) in Section 8.1 (and associated
limitations thereto in Section 8.1) will survive until the date that is two
years after the earlier of (i) the last day of the Transition Period or (ii) the
day that NewCo materially and permanently stops providing the level of service
specified in the NewCo SLA; provided, further, that Section 1.7 shall survive
(i) insofar as it relates to Sections 1-3 of Exhibit B until the last day of the
Transition Period and (ii) insofar as it relates to Section 4 of Exhibit B
indefinitely. In addition, the reporting and true-up mechanism agreed to
pursuant to Section 7.3 will survive any termination or expiration to allow for
final reconciliation and reporting of amounts accrued or owing under this
Agreement. However, any expiration or termination of this Agreement will be
without prejudice to any right or remedy of any party arising out of any breach
of this Agreement, including recovery of any amounts owing under this Agreement.
 
Section 12.           Representations and Warranties


12.1        By Microsoft.  Microsoft represents and warrants to NewCo and B&N
that (a) it has the right, power and authority to enter into and perform its
obligations under this Agreement, and (b) its representative whose signature is
affixed to this Agreement has full capacity and authority to bind it to the
terms of this Agreement.


12.2        By B&N and NewCo.  NewCo and B&N jointly and severally represent and
warrant to Microsoft that (a) each of NewCo and B&N has the right, power and
authority to enter into and perform its obligations under this Agreement, and
(b) each of its representatives whose signature is affixed to this Agreement has
full capacity and authority to bind it to the terms of this Agreement.


12.3        Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT OR A RELATED AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY PROVIDES ALL SOFTWARE, DEVICES, TECHNOLOGY, SERVICES, CONTENT,
DATA, INFORMATION AND OTHER MATERIALS UNDER THIS AGREEMENT “AS IS” AND WITH ALL
FAULTS AND WITHOUT ANY WARRANTIES, REPRESENTATIONS AND CONDITIONS OF ANY KIND,
WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTIES OF OR RELATED TO
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, ACCURACY OR
COMPLETENESS OF RESPONSES, RESULTS, AND LACK OF NEGLIGENCE.
 
 
 
24

--------------------------------------------------------------------------------

 

 
Section 13.           Limitations of Liability


13.1        Disclaimer of Consequential Damages.  EXCEPT FOR ANY CLAIMS ARISING
FROM BREACH OF SECTION 8, NEITHER NEWCO, B&N NOR MICROSOFT NOR ANY OF THEIR
RESPECTIVE AFFILIATES WILL BE LIABLE FOR ANY LOSS OF PROFIT, BUSINESS OR
GOODWILL, OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL COSTS,
DAMAGES OR EXPENSES WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH,
THIS AGREEMENT OR THE BREACH THEREOF, REGARDLESS OF THE LEGAL THEORY UPON WHICH
ANY CLAIM FOR SUCH DAMAGES IS BASED, EVEN IN THE EVENT OF FAULT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, BREACH OF CONTRACT OR BREACH OF WARRANTY OF ANY
PARTY. THE FOREGOING EXCLUSION WILL APPLY EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE AND EVEN IF ANY AVAILABLE REMEDY
FAILS ITS ESSENTIAL PURPOSE.


13.2        Limitations on Amounts of Liability. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, AND EXCEPT AS TO AMOUNTS PAYABLE BY EACH PARTY TO THE OTHER
PURSUANT TO SECTION 7, THE TOTAL AGGREGATE LIABILITY OF EACH PARTY AND ITS
AFFILIATES, INDIVIDUALLY AND COLLECTIVELY, TO THE OTHER PARTIES AND THEIR
AFFILIATES, INDIVIDUALLY AND COLLECTIVELY, FOR ALL CLAIMS UNDER THIS AGREEMENT
WILL BE LIMITED IN AMOUNT TO $[***].


13.3        Excused Performance.  No party will be liable, or considered to be
in breach or default under this Agreement, on account of any delay, failure in
performance, interruption of service, loss or damage resulting directly or
indirectly from any Force Majeure; provided, that the party suffering the Force
Majeure: (a) gives the other parties prompt written notice of the Force Majeure,
the anticipated duration and consequences of the Force Majeure, and the action
being taken to overcome, avoid and mitigate the consequences; and (b) takes
commercially reasonable steps to overcome, avoid and mitigate the consequences.
 
13.4.       Material Breach of SLAs.  Notwithstanding any other provision of
this Agreement to the contrary, but subject to the limitations set forth in
Sections 13.1 and 13.2, in the event of a material breach of either the NewCo
SLA or the Microsoft SLA, then, in addition to any other remedies specified
herein, the parties agree that:


(a)           the non-breaching party will be entitled to seek damages or other
remedies available in law or equity for such material breach; and


(b)           in the event of a material breach or a finding of a likelihood of
success on a party’s claim of a material breach where a party is seeking
preliminary injunctive relief, it would be appropriate for a court or arbitrator
to issue an order (both preliminary and permanent), applicable on a worldwide
basis, requiring the cure of such material breach and full performance of the
NewCo SLA and/or the Microsoft SLA, as the case may be, because, inter alia, the
parties agree that (i) it is highly likely that the non-breaching party will
suffer irreparable harm from such material breach unless such material breach is
immediately cured, (ii) the risk of irreparable harm to the non-breaching party
from such material breach outweighs the potential harm to the breaching party of
immediately requiring that it cure such material breach, and (iii) such
immediate injunctive relief is in the public interest and particularly in the
interest of affected customers.
 
 
 
25

--------------------------------------------------------------------------------

 

 
Section 14.           General


14.1        365(n).  All licenses and rights granted to Microsoft and its
Affiliates under or pursuant to this Agreement are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. Microsoft and its Affiliates, as licensee of such rights under
this Agreement, will retain and may fully exercise all its rights and elections
under the U.S. Bankruptcy Code. In the event of the commencement of a bankruptcy
proceeding by or against NewCo under the U.S. Bankruptcy Code, Microsoft and its
Affiliates will be entitled to complete access to (or a compete duplicate of, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in Microsoft’s possession, will
be promptly delivered to Microsoft.


14.2        Non-Exclusive; Independent Development.  Except as provided in
Section 1.5, the rights and obligations of the parties under this Agreement are
non-exclusive. Except as set forth in Section 1.5, nothing in this Agreement
restricts a party’s right (a) to acquire, license, develop for itself, or have
others develop for it, software, content or technology performing the same or
similar functions as the software, content or technology owned or furnished by
another party (“competing technology”), so long as it did so without violating
this Agreement, or (b) to market, distribute or otherwise exploit such competing
technology. Without limiting the foregoing, Microsoft and its Affiliates may
develop alternate digital content consumption and authoring experiences on its
own or with other companies and also has the unrestricted ability to work with
other content and application providers, including to enable digital content
experiences to end users. For clarity, nothing in this Section 14.2 changes the
obligations or restrictions in Section 8.
 
14.3        Independent Parties.  The parties are independent contractors. This
Agreement does not create, and should not be interpreted or construed as
creating, any agency, partnership, joint venture, franchise, or employment
relationship between the parties. No party has the authority to make any
statements, representations or commitments of any kind or to take any action
binding on another party.


14.4        Notices.  Except as otherwise agreed in writing by the parties, any
notices given under this Agreement will be delivered either by messenger or
overnight delivery service, or sent by facsimile with a confirmation sent via
certified or registered mail, postage prepaid and return receipt requested,
addressed to the intended recipient as set forth below or as otherwise specified
by notice given in accordance with this Section 14.4. Notices will be deemed to
have been given on the day when received by the party to whom the notice is
given:
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
To Microsoft:
 
To NewCo: Microsoft Corporation [NewCo] LLC One Microsoft Way c/o Barnes &
Noble, Inc. Redmond, Washington 98052-6399  122 Fifth Avenue    New York, NY
10011 Attn:       Peter Klein      Chief Financial Officer Attn:  Eugene V.
DeFelice        Vice President, General Counsel & Secretary       Facsimile
No.:  (425) 706-7329 Facsimile No.:  (212) 463-5683     With a Copy to: With a
Copy to:     Simpson Thacher & Bartlett LLP
Cravath, Swaine & Moore LLP
425 Lexington Avenue 
Worldwide Plaza 
New York, NY 10017 825 Eighth Avenue    New York, NY 10019  Attn:      Alan M.
Klein, Esq.     Attn: Scott A. Barshay, Esq.        Andrew R. Thompson, Esq.    
Facsimile No.:  (212) 455-2502 Facsimile No.:  (212) 474-3700

 
 
 
27

--------------------------------------------------------------------------------

 
 
To B&N:
 
  Barnes & Noble, Inc.   122 Fifth Avenue   New York, NY 10011         Attn:
Eugene V. DeFelice     Vice President, General Counsel & Secretary      
Facsimile No.:  (212) 463-5683       With a Copy to:       Cravath, Swaine &
Moore LLP   Worldwide Plaza   825 Eighth Avenue   New York, NY 10019        
Attn: Scott A. Barshay, Esq.     Andrew R. Thompson, Esq.       Facsimile No.: 
(212) 474-3700  

 
14.5        Dispute Resolution; Jurisdiction; and Governing Law.  This Agreement
and all disputes arising out of or related to this Agreement will be governed by
the laws of the State of New York, without reference to conflict of laws
principles. Any and all claims, lawsuits or disputes of any kind between the
parties arising out of or relating to this Agreement will be resolved in federal
or state courts in the State of New York within the Southern District of New
York. Each party hereby waives any challenge to the jurisdiction or venue of
such courts over such claims, lawsuits or disputes. The rest of this Section
notwithstanding, if and when applicable, each party will use (a) the Formal
Escalation set forth in Exhibit B before commencing any lawsuit against another
party relating to this Agreement, except as otherwise set forth in Section 3.3
of Exhibit B, and (b) will use the Expedited Arbitration process only where
expressly so provided herein or in Exhibit B. Nothing will limit the right of a
party, however, to seek a temporary restraining order or other provisional
remedy to preserve the status quo or to prevent irreparable harm. In the event
that discovery or any other materials in connection with any Expedited
Arbitration are subject to seal or confidentiality or protective order, each
party will be entitled to designate up to two in-house attorneys who will be
entitled to have access to such materials, subject to reasonable confidentiality
provisions to prevent disclosure to party employees not entitled to such access,
which confidentiality provisions will be enforceable against such in-house
attorneys in such proceedings, including by sanctions for violation thereof;
provided, however, such access would not extend to source code. The inclusion of
the foregoing provision relating to access to confidential information by
in-house counsel in the context of Expedited Arbitration but not in the context
of any other claim, lawsuit or dispute of any kind arising out of or related to
this Agreement shall not result in or be relied on as supporting any implication
that similar access to confidential information by designated in-house counsel
would or would not be appropriate in connection with any such other claim,
lawsuit or dispute.
 
 
 
28

--------------------------------------------------------------------------------

 

 
14.6        Attorneys’ Fees. If a party employs attorneys to enforce any rights
arising out of or relating to this Agreement, the prevailing party will be
entitled to recover its reasonable attorneys’ fees, costs and other expenses,
including the costs and fees incurred on appeal or in a bankruptcy or similar
action.


14.7        Assignment. Neither NewCo nor B&N may assign this Agreement, or any
rights or obligations hereunder, except with Microsoft’s express written consent
or to an Affiliate in connection with an Initial Public Offering (as defined in
the NewCo LLC Agreement) of NewCo or an Issuer or a “Qualified Distribution” in
the NewCo LLC Agreement. Any attempted assignment in violation of this section
will be void. Subject to the foregoing restriction on assignments by NewCo and
B&N, this Agreement will be binding on, inure to the benefit of, and be
enforceable by the parties and their respective successors and assigns.
 
14.8        Waivers. A party’s delay or failure to exercise any right or remedy
will not result in a waiver of that or any other right or remedy. Failure by a
party to enforce any provision of this Agreement will not be deemed a waiver of
future enforcement of that provision.


14.9        Invalid Provisions. If any term of this Agreement or the application
thereof is found by a court of competent jurisdiction to be in whole or in part
invalid or unenforceable, then (a) the invalidity or unenforceability will not
affect other terms or applications of this Agreement, (b) the remainder of this
Agreement will continue in effect so long as the Agreement still expresses the
intent of the parties, and (c) the parties will engage in good faith efforts to
discover and implement a means of effectuating the intent of the parties in
accordance with applicable laws.


14.10      Construction. As used in this Agreement, (i) the words “include” and
“including” and variations thereof, will not be deemed to be terms of
limitation, but rather will be deemed to be followed by the words “without
limitation,” (ii) unless the context otherwise requires, the word “or” shall be
deemed to be an inclusive “or” and shall have the meaning equivalent to
“and/or.”


14.11      Order of Precedence. In the event of any direct conflict between any
terms and conditions of this Agreement and any terms and conditions of any
Exhibit or other document referenced in this Agreement, the terms and conditions
of this Agreement will prevail over those of any such Exhibit or other document,
but solely to the extent of such conflict. [***] Further, the requirements of
this Agreement are in addition to the requirements of any other document or
agreement referenced in this Agreement, and such other documents and agreements
will not be construed to abrogate, diminish or amend in any way any of the
requirements of this Agreement (for example, if an action is permitted by such
other document or agreement and either required or prohibited by this Agreement,
then such action will be required or prohibited as set forth in this Agreement).


14.12      No Third Party Beneficiaries. This Agreement is for the benefit of
the parties and their Affiliates only, and will be enforceable by the parties
and their Affiliates only. No action may be commenced or prosecuted against a
party by any third party claiming as a third-party beneficiary of this
Agreement.


14.13      Counterparts and Facsimile. This Agreement may be executed on
facsimile copies or in counterparts, each counterpart of which will be deemed an
original and all of which together will constitute one and the same Agreement.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. Notwithstanding the foregoing,
if requested by a party, the other parties will deliver original executed copies
of this Agreement to such requesting party as soon as practicable following
execution thereof.

 
 
 
29

--------------------------------------------------------------------------------

 

 
14.14      Entire Agreement. This Agreement, together with the Related
Agreements, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior or contemporaneous
communications regarding such subject matter, whether written or oral, including
any prior letters of intent or term sheets, including the Settlement Discussion
Agreement dated July 12, 2011. This Agreement may not be modified except by a
written agreement dated subsequent to the date of this Agreement and signed by
an authorized representative of the party against whom such modification is
sought to be enforced.
 
14.15      Compliance with Laws. Each party will comply with applicable laws in
its performance under this Agreement, including NewCo complying with the Digital
Millennium Copyright Act (DMCA) safe harbor notice and takedown requirements. To
the extent a party believes that performing an obligation under this Agreement
may not comply with applicable laws, it will notify the other party, and the
parties will engage in good faith efforts to discover and implement a mechanism
to meet such obligation in accordance with applicable laws.


[Signature Page Follows]
 
 
30

--------------------------------------------------------------------------------

 

 
This Commercial Agreement is entered into by the parties as of the date first
written above.
 
 
Barnes & Noble, Inc.
 
Signature:  /s/ Eugene V. DeFelice
 
Name:   Eugene V. DeFelice
 
Title: Vice President, General Counsel & Secretary
 

 
 
 
 

 
[Signature Page to the Commercial Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 


Microsoft Corporation
 
Signature: /s/ Steven A. Ballmer
 
Name: Steven A. Ballmer
 
Title: Chief Executive Officer
 

 
 
 
 
 
 
 
[Signature Page to the Commercial Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A


Definitions


“Advance” has the meaning set forth in Section 7.2.1.


“Affiliate” means any legal entity that controls, is controlled by, or is under
common control with a party, whether directly or indirectly (e.g., through
successive tiers of control). For purposes of the foregoing and Section 1.5, an
entity controls another entity if it beneficially owns more than 50% of the
equity or voting interests of such entity or if it has the right to direct the
management of the entity. An entity is an Affiliate for only so long as such
control exists. However, notwithstanding the foregoing, for purposes of this
Agreement, neither NewCo nor any entity that is directly or indirectly
controlled by NewCo will be considered an “Affiliate” of B&N; and neither B&N
nor any entity that directly or indirectly controls, is controlled by, or is
under common control with B&N and that is not controlled by NewCo will be
considered to be an “Affiliate” of NewCo for purposes of this Agreement.


“App Developer Agreement” means the applicable version of Microsoft’s
then-current Windows Store Application Developer Agreement, the current
pre-release version of which is currently located at
http://msdn.microsoft.com/en-us/library/windows/apps/hh694058.aspx.


“App Localization Condition” has the meaning set forth in Section 5.2.


“Application Provider Agreement” means the applicable version of Microsoft’s
then-current Windows Phone Marketplace Application Provider Agreement, the
current version of which is currently located at
http://create.msdn.com/downloads/?id=638?.


“Bankruptcy Event” means that NewCo:


(a)           suffers or permits the appointment of a trustee or receiver for
all or a substantial portion of its assets, unless such appointment is vacated
or dismissed within 60 days from the date of such appointment;


(b)           files a petition as a debtor under any provision of the U.S.
Bankruptcy Code or any state or other law relating to insolvency;


(c)           has any such petition filed against it, unless such petition and
all related proceedings are dismissed within 90 days of such filing;


(d)           is judged insolvent or bankrupt; or


(e)           makes a general assignment for the benefit of creditors, formally
admits in writing its inability to pay its debts when due, or ceases generally
to pay its debts when due.


“B&N Store” means the online bookstore for Content offered by B&N prior to
transfer to NewCo at www.bn.com.


“Closing” has the meaning in the Investment Agreement.
 
 
 
32

--------------------------------------------------------------------------------

 

 
“Confidential Information” has the meaning in the NDA, as supplemented by
Section 9.2.


“Consumption Condition” has the meaning set forth in Section 5.3.


“Consumption Experiences” means an end user experience that includes at least
the capability to render, read, highlight, bookmark, designate “last page read”
and annotate Content.


“Content” means Reading Content and other digital content.


“Contract Year” means a period of one year commencing on the Launch Date or an
anniversary of the Launch Date, as applicable.


“Core Geo Commercial Content Condition” has the meaning set forth in Section
5.4.


“Core Geo Trade Book Condition” has the meaning set forth in Section 5.4.


“Critical Geos” means [***].


“Customer Data” means, as of a date, the following data, in each case to the
extent such data exists and is in NewCo’s possession as of such date, for end
users who have accessed the NewCo Store through a NewCo App or Microsoft Product
or Service that uses NewCo APIs as contemplated by Section 3:  (a) purchase data
(including data about the Content in the NewCo Store accessed by such end users
such as ISBN, title and author); and (b) reading data (e.g., how much of a given
Content item has been read, annotations to that Content, word look up and
reviews), which data shall be provided in zip file or CSV format.


“Deposit Materials” means the NewCo App Materials, NewCo Store Materials,
Customer Data and Publisher Data deposited with the Escrow Agent under Section
11.6 or the Escrow Agreement; provided, that any other Source Code or data
included in backup copies of Source Code and data files deposited with the
Escrow Agent and eliminated or redacted by NewCo as contemplated in Section
11.6(d) shall not be Deposit Materials.


“Dismissal” has the meaning set forth in Section 3.5 of the Patent Agreement.


“Effective Date” has the meaning set forth in Section 1.8.


“E-Reading Assets” means the assets of the following business as conducted by
B&N prior to Closing: the Digital Business as defined in the Investment
Agreement, which includes the Nook device business and the online bookstore
business comprising the provision of Reading Content included in the B&N Store.


“Escrow Agreement” has the meaning set forth in Section 11.6.


“Existing Microsoft Products and Services” means any Microsoft Product or
Service that has been commercially released or of which a beta has been released
and which provides the relevant functionality as of (a) the date the NewCo SLA
came into effect or (b) in the event of a Bankruptcy Event, the date the
conditions for a Bankruptcy Event are met.
 
 
 
33

--------------------------------------------------------------------------------

 

 
“Expedited Arbitration” means: (a) for disputes about royalty payments under the
Patent Agreement, the Royalty Arbitration Processes set forth in Exhibit C of
the Patent Agreement; and (b) for other disputes under this Agreement for which
Expedited Arbitration is required, the arbitration process set forth in Section
4 of Exhibit B of this Agreement.


“Escrow Agent” has the meaning set forth in Section 11.6.


“[***] Net Revenue” has the meaning set forth in Section 7.1.


“Force Majeure” means any: act of God; act or omission of any governmental,
regulatory, civil or military authority; embargo or blockade; civil disturbance;
war, invasion or other hostilities (whether war is declared or not); terrorism
or terrorist threats; fire, flood, earthquake, severe storms, explosion or
casualty; employee strike or other labor disturbance; or interruption or
shortage of electric, gas or other utility service.


“Formal Escalation” has the meaning set forth in Section 3 of Exhibit B.


“Geo” means a country or other geographical area that NewCo and Microsoft listed
as “Geos” in Exhibit C hereto and as otherwise mutually agreed in writing.


“Governance Process” means the process set forth in attached Exhibit B.


“ID” means an identification (currently known as a Windows Live ID) associated
with a consumer in the Microsoft ID System.


“Initial Commercial Geos” has the meaning set forth in Section 5.4(a).


“Intellectual Property Rights” means any and all rights, whether registered or
unregistered, existing from time to time under patent law, copyright law, moral
rights law, trade secret law, trademark law, and any and all other similar
proprietary rights, as well as any and all applications, renewals, extensions,
divisionals, continuations, restorations and re-instatements thereof, now or
hereafter in force and effect worldwide.


“Investment Agreement” means the Investment Agreement dated as of April 27, 2012
between B&N, Microsoft Investment Holdings, Inc. and Microsoft.


“law” means any applicable supranational, Federal, national, state, provincial
or local statute, law (including common law), ordinance, rule or regulation of
any governmental entity.


“Launch Date” means the date when the first version of the NewCo Windows App is
made commercially available in the Windows Store in accordance with Section
2.1.1.


“Liquidation Event” means NewCo: (a) commences a liquidation of all or
substantially all of its assets (other than through a Bankruptcy Event); (b)
ceases to carry on all or substantially all of its digital device and content
business; or (c) formally announces that it intends to liquidate all or
substantially all of its assets or to wind down its business.
 
 
 
34

--------------------------------------------------------------------------------

 

 
“Material Commercial Content Agreements” means, for a given Geo, agreements with
NewCo such that the NewCo Store includes at least [***].


“Material Trade Book Agreements” means, for a given Geo, agreements with NewCo
such that the NewCo Store includes at least [***].


“Microsoft Commerce Platform” means a set of infrastructure, processes, and
contractual relationships to enable the processing, management and handling of
transactions by end-users as well as the billing, remittance and check-out
services developed and offered by Microsoft as described in Section 4 and the
Microsoft Commerce Platform Terms.


“Microsoft Commerce Platform Terms” has the meaning set forth in Section 4.3.


“Microsoft ID System” means Microsoft’s service (currently known as Windows Live
ID) for consumers to sign into accounts, services and websites.


“Microsoft Material Default” means a failure by Microsoft to make any payment
required under Section 7 when due, if (a) not cured or disputed by Microsoft
within 45 days after written notice of such failure from NewCo or (b) the
payment is disputed by Microsoft within 45 days after written notice of such
failure from NewCo, but then only to the extent such payment obligation is
upheld in a final ruling in an Expedited Arbitration and Microsoft subsequently
fails to pay the upheld amount within 45 days after such ruling. For the
avoidance of doubt, the expiration of this Agreement by its terms in accordance
with Section 10.1 will not constitute a Microsoft Material Default.


“Microsoft Products and Services” means Microsoft products and services designed
to interact with Content from the NewCo Store and annotations to Content. For
the avoidance of doubt, Microsoft Products and Services do not include the
Microsoft Commerce Platform or the NewCo Apps, regardless of whether they are
distributed in connection with or as part of Microsoft Products and Services.


“Microsoft Service Maintenance Toolkit” means a copy that is complete and
accurate (in all material respects as to (c) and (d)) of the following, in each
case, as of the most current date reasonably practicable prior to the relevant
date: (a) the NewCo App Materials; (b) the NewCo Store Materials; (c) the
Customer Data; and (d) the Publisher Data.


“Microsoft SLA” means a commitment from Microsoft that it will, upon NewCo’s
request and throughout the Transition Period:


(a)           continue enabling any then-existing level of use of the Microsoft
Commerce Platform by NewCo and, subject to Microsoft’s strategy with respect to
Microsoft Products and Services, any existing level of integration of the NewCo
Store into Microsoft Products and Services, for purposes of end users (i)
purchasing additional Reading Content in the NewCo Store and (ii) using the
Publishing Services Platform to create accounts, upload Reading Content for
purposes of distribution and sale of that Reading Content in the NewCo Store and
receive payment from purchasers of that Reading Content; and
 
 
 
35

--------------------------------------------------------------------------------

 

 
(b)           continue enabling NewCo’s then-existing level of use of the
Microsoft ID System with the NewCo Store and NewCo Apps.


During the Microsoft SLA period during the Term, such transactions will be
subject to the revenue sharing provisions in Section 7. During the Microsoft SLA
period after the Term, at NewCo’s election, either (i) the Microsoft SLA will be
provided subject to the revenue sharing provisions in Section 7, or (ii) such
transactions effected through the Microsoft Commerce Platform will be subject to
the standard charge for the Microsoft Commerce Platform.


“NDA” means the Microsoft Corporation Non-Disclosure Agreement between
Microsoft, NewCo, and B&N with an effective date of no later than the Effective
Date.


“Net Revenue” means:


(a)           gross revenue from any sales, subscriptions or other acquisitions
of Content purchased from NewCo and its Affiliates by customers using the NewCo
Windows App, the NewCo Phone App or Microsoft Products and Services (which for
the avoidance of doubt for purposes of this definition and Section 7 does not
include browsers), irrespective of which party completes the transaction giving
rise to such Net Revenue; less


(b)           the sum of (i) any licensing or other fees payable by NewCo or
Microsoft for the specific acquisition of such Content (regardless of whether
such fees are paid by the Microsoft Commerce Platform or by NewCo outside of the
Microsoft Commerce Platform plus (ii) transaction fees including credit card
fees (and other billing mechanism fees), chargebacks by credit card networks or
financial institutions and foreign exchange transaction fees incurred by either
NewCo, Microsoft or any Affiliate of NewCo or Microsoft for processing payments
for such Content plus (iii) commissions and similar amounts (but not including
any advertising or marketing expenses) payable to third parties in connection
with sales or use by end users of such Content.


For the avoidance of doubt, gross revenue will be determined exclusive of any
taxes and will not, for example, be (A) reduced by any withholding taxes
withheld with respect to any amount payable to the billing party or any income
taxes or other taxes imposed by law on the billing party arising in connection
with any transaction entered into between the billing party and its customers or
(B) increased by any sales tax, VAT or other transaction taxes that the billing
party collects from its customers.


“NewCo APIs” has the meaning set forth in Section 3.2.


“NewCo Apps” means all versions of the NewCo Windows App and NewCo Phone App
distributed by NewCo or its Affiliates, including updates thereto.
 
 
 
36

--------------------------------------------------------------------------------

 

 
“NewCo App Materials” means, as of a date, the Source Code and user interfaces
(UIs) as of such date to all versions of the NewCo Windows App and NewCo Phone
App (excluding trademarks) that have been made commercially available prior to
such date, along with associated development and build tools, all in a format
sufficient to enable a reasonably skilled programmer to utilize and read the
NewCo App Materials.


“NewCo LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of NewCo entered into pursuant to the Investment Agreement.


“NewCo Material Default” means the occurrence of any of the following:


(a)           the Launch Date does not occur before [***], unless such failure
is due to failure to obtain certification for distribution through the Windows
Store due to Microsoft’s unreasonably withholding or delaying certification for
the NewCo Windows App, in which event the [***] deadline will be extended by the
period of Microsoft’s unreasonable withholding or delaying of such
certification;


(b)           NewCo fails to satisfy the Core Geo Trade Book Condition before
[***];


(c)           due to an action or failure to act by NewCo,


(i)          the NewCo Store is unavailable for purchasing or consuming
(reading, annotating, etc.) Reading Content,


(ii)         the Publishing Services Platform is unavailable for publishing
Reading Content, or


(iii)        the NewCo APIs are unavailable for publishing, purchasing, or
consuming (reading, annotating, etc.) Reading Content where such unavailability
materially negatively impacts the author or publisher’s publishing experience,
the user’s purchasing experience, or the user’s consuming experience,
respectively,


where such service or NewCo APIs, as applicable, had previously been
commercially available, for an aggregate total number of hours representing
[***], at any time following the Launch Date (but excluding unavailability due
to Force Majeure) [***] on the condition that either:
 
 

 
 
37

--------------------------------------------------------------------------------

 




(A)        Microsoft is shipping [***] a beta or later release of Microsoft
Products and Services that have the capability to publish to, purchase, or
consume (including read or annotate) Reading Content from the NewCo Store using
the NewCo APIs (where such tools are using the NewCo APIs that were
unavailable); or


(B)        [***];


(d)           due to an action or failure to act by NewCo, the NewCo Windows App
is unavailable in the Windows Store, for an aggregate total number of hours
representing [***], at any time following the Launch Date (but excluding
unavailability due to Force Majeure) [***]; or


(e)           Patent Obligor fails to pay any Patent Royalty when due (i.e.
within [***] days after Microsoft’s invoice in accordance with the Patent
Agreement) and


(i)          Patent Obligor has not cured or disputed (i.e., by giving Microsoft
written notice thereof)  such default within [***] days after Microsoft provides
NewCo or the Patent Obligor with written notice of such default; or


(ii)         Patent Obligor disputes such default by giving Microsoft written
notice thereof within [***] days after Microsoft provides NewCo or the Patent
Obligor written notice of such default, then only to the extent such default is
upheld in a final ruling in Expedited Arbitration under the Patent Agreement and
the Patent Obligor subsequently fails to pay the upheld amount within [***] days
after such ruling; or


(iii)        in the event of a bankruptcy or similar proceeding involving Patent
Obligor, the payment obligation is repudiated or otherwise voided by a court or
some or all of the material rights and obligations of the parties are nullified
for reasons other than as a result of non-performance by one of the parties.


In the case of any unavailability described in (c) or (d) above is due to an
injunction or restraining order obtained by a third party on the basis of a
claim of infringement of Intellectual Property Rights by the relevant NewCo
software or service, then, (x) upon NewCo’s request, Microsoft will reasonably
cooperate with NewCo in NewCo’s efforts to design around such claimed
infringement, and (y) so long as NewCo is in good faith striving to have such
order dissolved or vacated or to design around the claimed infringement, the
effect of such unavailability will be to




 
38

--------------------------------------------------------------------------------

 


(A)          entitle Microsoft to defer any of its payment obligations or other
obligations coming due during such unavailability, and


(B)          if such unavailability continues for a period of one year, such
unavailability will constitute a NewCo Material Default.


If any event in (a) through (d) is caused by Microsoft failing to comply with
its obligations under this Agreement, such event will not be deemed a NewCo
Material Default. For the avoidance of doubt, the expiration of this Agreement
by its terms in accordance with Section 10.1 will not constitute a NewCo
Material Default.


“NewCo Phone App” means an application for Windows Phone that includes
functionality and user experiences for both Consumption Experiences and
acquisition of Reading Content (e.g., from the NewCo Store).


“NewCo SLA” means a commitment from NewCo that it will, upon request of
Microsoft, allow Microsoft and its Subsidiaries to do the following throughout
the Transition Period:


(a)           make all Reading Content purchased through the NewCo Store by an
end user (together with associated data thereto including any annotations by
such end user), where the end user has accessed any of such Reading Content
using a Windows device, available for consumption (reading, annotating, etc.) by
such end user through the NewCo Store through any of the Existing Microsoft
Products and Services or any of the NewCo Apps;


(b)           if any of the Microsoft Products and Services integration
scenarios described in Section 3 are enabled in any of the Existing Microsoft
Products and Services, make Content in the NewCo Store published using any such
Microsoft Products and Services available to the end user who published such
Content (together with associated data thereto including any annotations by such
end user); and


(c)           enable end users to (i) purchase and consume (reading,
annotations, etc.) additional Reading Content in the NewCo Store and (ii) upload
Reading Content for purposes of distribution and sale of that Reading Content in
the NewCo Store and receipt of payment from purchasers of that Reading Content,
in each of (i) and (ii) using the NewCo Apps and each of the Existing Microsoft
Products and Services that access the NewCo Store and/or use any NewCo APIs.
Such purchases during the Term will be subject to the revenue share described in
Section 7. Such purchases after the Term will be subject to, at NewCo’s
election, either (A) the revenue share described in Section 7 or (B) if effected
through the Microsoft Commerce Platform, the standard charges for the Microsoft
Commerce Platform.
 
 
 
39

--------------------------------------------------------------------------------

 

 
The NewCo SLA will be provided at no additional charge.


“NewCo Store” means the online bookstore through which NewCo offers customers
the ability to purchase, consume (read, annotate, etc.) and/or publish Reading
Content as a service for client devices and applications (and which, prior to
transfer to NewCo, and other than those which have not been transferred due to
any applicable third-party consents not having been received, was the B&N
Store).


“NewCo Store Materials” means, as of a date, the Source Code and user interfaces
(UIs) elements as of such date to all versions of the website for the NewCo
Store (excluding trademarks) that have been made commercially available prior to
such date, along with detailed information about the backend systems used by
NewCo to operate the website, all in a format sufficient to enable a reasonably
skilled programmer to utilize and read the NewCo Store Materials.


“NewCo Study Application” means the Nook Study application currently available
at nookstudy.com and updates and successors thereto that provide similar
functionality.


“NewCo Windows App” means a metro-style application for Windows OS that includes
functionality and user experiences for both Consumption Experiences and
acquisition of Reading Content (e.g., from the NewCo Store). For the avoidance
of doubt, the NewCo Windows App is not a browser application for purposes of the
revenue share set forth in Section 7.


“Non-Renewal” means the parties do not extend or renew the Term pursuant to
Section 11.2.


“Patent Agreement” means the Confidential Settlement and Patent License
Agreement, dated on or about the Effective Date, to which Microsoft and B&N are
party.


“Patent Obligor” has the meaning set forth in Section 7.5.1.


“Patent Royalty” means any royalty payable to Microsoft under the Patent
Agreement.


“Priority Geos” means [***].


[***]


[***]


“Publish Condition” has the meaning set forth in Section 5.1.


“Publisher Data” means, as of a date, data, to the extent such data exists and
is in NewCo’s possession as of such date, about publishers for Content they
provide for the NewCo Store (e.g. contact information for commercial publishers,
publishers using the Publishing Services Platform, authors that publish to the
NewCo Store through Microsoft Products and Services, association of Content with
publishers, annotation of Content associated with such publishers, but excluding
any data that is subject to limitation on transfers or sharing of such data in
any agreements with publishers or digital content agreements), which data shall
be provided in zip file or CSV format. NewCo will work in good faith with
publishers and Microsoft to (a) obtain provisions in agreements entered into
with publishers after the Effective Date to permit enabling such transfer or
sharing, or (b) avoid provisions in such agreements entered into with publishers
after the Effective Date which prohibit such transfers or sharing.
 
 
 
40

--------------------------------------------------------------------------------

 

 
“Publishing Services Platform” means NewCo’s web-based portal that allows an end
user to create an account, upload Reading Content for purposes of distribution
and sale of that Reading Content in the NewCo Store and receive payment from
purchasers of that Reading Content.


“Reading Content” means electronic books, magazines, newspapers, periodicals,
comic books, children’s books and other reading and reading-related content.


“Region” means one of the following sets of Geos: [***].


“Related Agreements” means the Investment Agreement, Patent Agreement, App
Developer Agreement, Application Provider Agreement and NDA and any other
agreements between or among NewCo, Microsoft, B&N and any of their respective
Affiliates entered into in connection with the transactions contemplated herein
or therein.


“[***] Net Revenue” has the meaning set forth in Section 7.1.


“Source Code” means computer software program instructions that are translated
by a compiler, interpreter or assembler into object or binary code for execution
on a computer, together with all developer comments and annotations relating to
such program instructions, in either case, that are included therein.


“Subsidiary” means, with respect to any person, another person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first person.
However, notwithstanding the foregoing, for purposes of this Agreement, neither
NewCo nor any entity that is directly or indirectly controlled by NewCo will be
considered a “Subsidiary” of B&N or any entity that directly or indirectly
controls, is controlled by, or is under common control with B&N (other than
NewCo and its Subsidiaries).


“Term” has the meaning set forth in Section 11.1.


“Transition Period” means a period of time beginning on (i) the date that
Microsoft requests that NewCo provide the NewCo SLA pursuant to Section
11.5.3(b), or (ii) in the event of a Bankruptcy Event, the date the conditions
for a Bankruptcy Event are met, and ending on the later of (a) 2 years later or
(b) the end of the Term had this Agreement not been terminated early.


“Windows-Based PC” means a personal computer, desktop computer, laptop, tablet,
or slate that runs the Windows OS.
 
 
 
41

--------------------------------------------------------------------------------

 

 
“Windows Core Languages” means [***].


“Windows Device” means a Windows-Based PC or a Windows Phone.


“Windows OEM Image” means [***].


“Windows OS” means the Windows 8 (both x86 and ARM) client operating system and
any future releases, versions and successors, including any bug fixes, service
packs, upgrades and updates.


“Windows Phone” means a mobile device running the Windows Phone Software.


“Windows Phone Software” means (a) the successor to Microsoft’s Windows Phone
7.5 operating system software for mobile phones that is currently code-named
“Apollo,” and (b) any future versions and successors, including any bug fixes,
service packs, upgrades and updates.


“Windows Store Terms of Use” means the applicable version of Microsoft’s
then-current Windows Store terms of use, the current, pre-release version of
which is currently located at
http://windows.microsoft.com/en-us/windows/store-terms-of-use.


“Windows Store” means the Internet-based feature of Windows OS that provides a
marketplace for the promotion and distribution of applications for use with
Windows OS.


“WP Marketplace” means the platform (however named, consisting of a client
application on Windows Phone, a web-based application (currently available at
www.windowsphone.com), and an internet-based service) operated by Microsoft or
its Affiliates through which applications, games, and related content may be
acquired by end users for Windows Phones.
 
 
 
42

--------------------------------------------------------------------------------

 

 
Exhibit B


Governance Processes


1.           Governance Model


1.1           Executive Sponsor and Relationship Managers


 
1.1.1
Executive Sponsor Role. Within 30 days after the Effective Date, Microsoft,
NewCo and B&N will each designate one senior executive (“Executive Sponsor”) who
will have broad responsibility for promoting the success of the collaboration
under this Agreement and authority to serve as an escalation point for any
disagreements that may arise between Microsoft and one or both of the other
parties under this Agreement.



 
1.1.2
Relationship Manager Role. Within 30 days after the Effective Date, Microsoft,
NewCo and B&N will each designate one person who will be responsible for (a)
providing guidance and support for the implementation of this Agreement, (b)
coordinating and monitoring the overall performance of the party that they
represent under this Agreement, and (c) managing the relationship between the
companies as it pertains to the activities contemplated under this Agreement
(each a “Relationship Manager”).



 
1.1.3
Meeting Frequency



 
(a)
The Executive Sponsors will meet in person or by telephone conference, as
needed, but not less than once per quarter during the Term (unless mutually
agreed otherwise), to discuss the status of the parties’ activities under this
Agreement. In person meetings will default to alternate locations in New York
and Redmond, unless mutually agreed otherwise.



 
(b)
The Relationship Managers will meet more frequently, as they deem appropriate,
to coordinate the parties’ execution against the objectives of this Agreement.



1.2
Contract Management Office



 
1.2.1
Individual Subject Matter Leads. Within 30 days after the Effective
Date, Microsoft’s, NewCo’s and B&N’s Relationship Managers will each establish a
Contract Management Office (or similar organization) (“CMO”) with staff
responsible for overseeing the progress related to the successful execution of
the activities contemplated under this Agreement. Each of the Relationship
Managers will assign staff on its CMO to support the functional areas under this
Agreement (each person a “Functional Lead”).



 
1.2.2
Pairing and Meeting Frequency. The Relationship Managers will work to pair the
Functional Leads by function, and the Functional Leads will meet regularly with
each other to promote a successful implementation of the activities under this
Agreement. The CMO teams from each company will also meet collectively on a
regular basis as a Joint Operating Team for the collaborations under this
Agreement to review progress across all areas.

 
 
 
43

--------------------------------------------------------------------------------

 

 
2.
Technical Roadmap and Review Process



 
2.1
Review Meetings.  Throughout the Term, weekly until the Launch Date and not less
frequently than quarterly thereafter, the parties will meet to discuss:



(a)         requests by a party for product updates, enhancements, improvements
and changes to the services or applications provided by another party under this
Agreement;


(b)         progress against development and launch plans for applications and
services (including the achievement of the Launch Date and any other release
dates or any delays encountered or anticipated in the progress toward the Launch
Date or any other release date);


(c)         implementation of the requirements in Section 2.4 and any exceptions
thereto in Sections 2.4.1 and 2.4.2, including the [***] requirements for the
NewCo Windows App, [***] and how NewCo can enhance the NewCo Windows App to
exploit the features and functionality available through the Windows OS;


(d)        [***];


(e)         the Microsoft Products and Services integration scenarios described
in Section 3;


(f)         the progress of the implementation of Geo expansion, including the
progress and results of negotiations with specific publishers and Material
Commercial Content Agreements and Material Trade Book Agreements generally, but
without any obligation to disclose the specifics of any such Material Commercial
Content Agreements or Material Trade Book Agreements, including the counterparty
thereunder;


(g)         implementation of the requirements in Section 6.3; and


(h)        such other matters relating to the implementation and performance of
services and applications under this Agreement as a party may desire to discuss.


The Relationship Managers and applicable Functional Leads will coordinate and
facilitate such meetings, including appropriate other staff as needed.


 
2.2
Escalation.  If the parties are unable to reach agreement as to any matter
submitted for discussion in the quarterly review meetings under Section 2.1
above, then a party may escalate the matter using Formal Escalation.



3.
Formal Escalation of Issues Pertaining to Services.  The parties will use the
following process (“Formal Escalation”) for resolving disputes under this
Agreement:

 
 
 
44

--------------------------------------------------------------------------------

 

 
 
3.1
Resolution by Relationship Managers. The parties’ Relationship Managers will
negotiate to resolve all disputes in good faith. If the parties’ Relationship
Managers do not resolve the dispute within 15 business days (or such longer
period as agreed by the parties) after commencement of negotiations to resolve
such dispute, then either party may escalate the dispute (such escalation, the
“Formal Executive Escalation”) and a mutually agreed list of the unresolved
disputes between the parties (such issues, the “Disputed Issues”) to the
Executive Sponsors.



 
3.2
Resolution by Executive Sponsors. The parties’ Executive Sponsors will negotiate
to resolve any escalated dispute in good faith.



 
3.3
Exclusions from Formal Escalation. Formal Escalation does not apply to or limit
the right of a party (a) to seek a temporary restraining order or other
provisional remedy to preserve the status quo or to prevent irreparable harm,
(b) to exercise its termination rights under the Agreement, or (c) to submit a
dispute about whether the conditions exist for the Escrow Agent to release the
Deposit Materials to Microsoft (including whether NewCo has failed to cure any
material noncompliance with the NewCo SLA).



4.
Expedited Arbitration of Certain Disputes

 

                
4.1          
 
 
 
Arbitral Disputes. Any of the following disputes between Microsoft and NewCo
(each, an “Arbitral Dispute”) may be submitted to arbitration under this Section
4: (a) any dispute relating to Section 7.2.2 or Section 7.3 (to the extent
relating to Section 7.2.2); (b) any dispute regarding any failure or alleged
failure by Microsoft to make any payment for purposes of determining any
Microsoft Material Default based on any such failure; (c) any dispute about
whether the conditions exist for the Escrow Agent to release the Deposit
Materials to Microsoft or for NewCo to provide Microsoft Service Maintenance
Toolkit to Microsoft (including whether NewCo has failed to cure any material
noncompliance with the NewCo SLA); or (d) a dispute, submitted by NewCo pursuant
to Sections 10.3 or 11.5.1, about whether a Liquidation Event has occurred. No
other disputes between the parties may be submitted to arbitration under this
Section 4, except as otherwise agreed.

 
 
4.2
Good Faith Negotiations. In the event of any Arbitral Dispute described under
4.1(a) or (b) above, a party may initiate this process by providing written
notice to the other party. Within 20 calendar days of the date such notice is
received by the other party, the parties will meet and discuss in good faith to
resolve such dispute. If the dispute is not resolved in such meeting, each party
will within 20 days deliver to the other party a detailed memorandum setting
forth its positions and the contractual and factual analysis therefor. Within 20
calendar days following exchange of such memoranda, the parties will meet again
in an attempt to resolve their disagreements. Thereafter, either party may serve
a notice of arbitration. The provisions of this Section 4.2 do not apply to an
Arbitral Dispute as described in Section 4.1(c).

 
 
 
45

--------------------------------------------------------------------------------

 

 
 
4.3
Submission to Arbitration. If the parties are unable to resolve any Arbitral
Dispute pursuant to Section 4.2, or in the case of an Arbitral Dispute as
described in Section 4.1(c), the parties agree to exclusively settle such
dispute by binding arbitration administered by JAMS Inc. (“JAMS”) in accordance
with the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS Rules”) and
the Expedited Procedures set out in Section 16.2 thereof, subject to the
provisions of this Section 4.



 
4.4
Selection of Arbitrator. The arbitration will be held before 1 neutral
arbitrator for such proceedings appointed in accordance with the JAMS Rules, or
as otherwise agreed by the parties. The arbitrator will not be a current or
former employee, agent, consultant or representative of any party or any of its
Affiliates.



 
4.5
Proceedings.  Any arbitration hearing will be held in San Francisco, California.
Discovery will be limited to that which is relevant to the dispute and material
to the outcome as agreed upon by the parties or, failing such agreement, as
determined by the arbitrator, and will be conducted pursuant to the Expedited
Procedures set out in Rule 16.2 of the JAMS Rules, further provided that: (i)
the parties will complete an informal exchange of all relevant non-privileged
documents, information, and names of their own witnesses they intend to call
within 14 calendar days after the service of a notice of arbitration; (ii) each
party may conduct up to 3 discovery depositions; (iii) the arbitrator may
require a party to provide information to assist in the identification of
appropriate custodians for purposes of a search for responsive electronic
documents; (iv) the results of any audit conducted under or related to this
Agreement (including any audit under Section 7.8 and any internal audit
conducted by or behalf of NewCo or Microsoft) will be admissible in such
arbitration; (v) the parties to the arbitration will agree on shorter periods
for discovery cut-offs and the commencement of the hearing; and (vi) in all
respects, the parties to the arbitration will use good faith efforts to expedite
a ruling on the dispute as quickly as possible. Each party will be entitled to
designate up to two in-house attorneys who will be entitled to have access to
confidential information produced by the opposing party in any such Expedited
Arbitration, subject to reasonable confidentiality provisions to prevent
disclosure to party employees not entitled to such access, which confidentiality
provisions shall be enforceable against such in-house attorney; provided,
however, such access would not extend to source code. All proceedings and
submissions will be in English. The inclusion of the foregoing provision
relating to access to confidential information by in-house counsel in the
context of Expedited Arbitration but not in the context of any other claim,
lawsuit or dispute of any kind arising out of or related to this Agreement shall
not result in or be relied on as supporting any implication that similar access
to confidential information by designated in-house counsel would or would not be
appropriate in connection with any such other claim, lawsuit or dispute.



 
4.6
Decision.  Any arbitration decision will be final and binding on the parties,
and will not be subject to any appeal or proceeding to vacate, except on the
grounds set forth in the Federal Arbitration Act, 9 U.S.C. 1 et seq. The award
rendered by the arbitrators may be entered into any court having jurisdiction,
or application may be made to such court for judicial acceptance of the award
and an order of enforcement, as the case may be. Such court proceeding will
disclose only the minimum amount of information concerning the arbitration as is
required to obtain such acceptance or order.

 
 
 
46

--------------------------------------------------------------------------------

 

 
 
4.7
Costs.  The arbitrators’ fees and the administrative expenses of the arbitration
will be paid equally by the parties, and each party will pay its own costs and
expenses (including attorneys’ fees) in connection with the arbitration.



 
4.8
Confidentiality of Proceeding.  Except as required by law, no party or the
arbitrator may disclose the existence, content or results of the arbitration.
The dispute resolution set forth in this Section will supersede any other
dispute resolution provisions in this Agreement with respect to Arbitral
Disputes described in Section 4.1, except that before initiating dispute
resolution under this Section 4, the parties will first comply with Formal
Escalation (except as otherwise allowed under Section 3.3 of this Exhibit B).


 
 
47

--------------------------------------------------------------------------------

 
 


Exhibit C


Geo Expansion and Localization Schedule


1.     In accordance with Sections 5.1 and 5.6, Geos for Publishing Services
Platform and corresponding languages with respect to localization of the
Publishing Services Platform (including languages supported for Content
submitted through the Publishing Services Platform):


Geos
Languages
[***]
[***]





2.     Subject to Section 5.2 and in accordance with Section 5.6, the languages
with respect to localization of the NewCo Windows App:



 [***]
 





3.    The countries and regions treated as “Geos” for purposes of this Agreement
shall initially include


[***]
[***]





 
48

--------------------------------------------------------------------------------

 


Exhibit D


[***]






 
49

--------------------------------------------------------------------------------

 


Exhibit E


Microsoft Commerce Platform Terms


The following Microsoft Commerce Platform Terms (“Commerce Terms”) shall serve
as the terms and conditions governing NewCo’s use of the Microsoft Commerce
Platform.  The parties will negotiate in good faith and enter into further
agreement and details to expound and further detail the rights and obligations
of the parties in a manner consistent with these Commerce Terms in the Microsoft
Commerce Platform Agreement (the “Commerce Platform Agreement”) no later than
June 1, 2012, which terms will be based upon standard terms required of
merchants under applicable law and Network Rules and will be consistent with
this Exhibit E. Such terms and conditions shall at a minimum reflect this
Exhibit E and otherwise shall not be inconsistent with the provisions of the
Agreement. These Commerce Terms will apply whenever NewCo uses the Microsoft
Commerce Platform to process commerce transactions, including in-application
payment processing, or make payment to Publishers (defined below) in accordance
with the Agreement.  The Commerce Terms will be incorporated by reference into
the Agreement.  Sections in the Commerce Terms will be designated with “CT” to
distinguish Commerce Terms sections from sections of the Agreement.




Terms


1)
Additional Definitions.  In addition to the terms defined in Exhibit A of the
Agreement and in the body of the Agreement, and for purposes of the Commerce
Terms and the Agreement, the terms below will have the following meanings:

 
 
a)
“Affiliated Merchant” means an Affiliate of NewCo authorized to submit
Transactions and Reconciliations through the Microsoft Commerce Platform.

 
 
b)
“Card” means any valid credit or signature debit card issued by a financial
institution member of a Network and bearing such Network’s marks.

 
 
c)
“Card Transaction” means any payment or credit Transaction that is made by use
of a Card or Card number.

 
 
d)
“Chargeback” means any circumstances where Card issuers, Card Networks or any
financial institution either refuses to settle a Transaction or demands payment
from Microsoft in respect of a disputed Transaction that has been settled or in
respect of which remittance has been made to the Payout Entity.

 
 
e)
“Chargeback Fees” shall have the meaning set forth in Section CT8(b)(ii)(2)(a).

 
 
f)
“Network” means Visa or MasterCard or other Card Networks, like American Express
or Discover.

 
 
 
50

--------------------------------------------------------------------------------

 
 
 
g)
“Network Rules” means the bylaws, rules, regulations and other requirements
issued by the respective Networks from time to time, as applicable to a party.

 
 
h)
“Other Payment Method” means a payment method (other than Cards) specified by
Microsoft, from time to time.

 
 
i)
“Payout Entity” means NewCo or an Affiliate of NewCo as designated by NewCo or
Publisher as provided in Section CT 7, as applicable.

 
 
j)
“Publisher” means a person or entity that controls publishing rights with
respect to specific Content provided for the NewCo Store.

 
 
k)
“Reconciliation” means a Chargeback, Refund, Representation, or Retro-Charge.

 
 
l)
“Refund” means a payment made to wholly or partially reverse a Transaction.

 
 
m)
“Representation” means a transaction to reverse a Chargeback by the re-execution
of the original transaction, where the Chargeback is successfully challenged.

 
 
n)
“Retro-Charge” means a transaction initiated to reverse a Refund to which the
end user was not entitled.

 
 
o)
“Segregated Accounts” has the meaning set forth in Section CT12(a).

 
 
p)
“Settlement Account” has the meaning set forth in Section CT12(b).

 
 
q)
“Transaction” means any payment by an end user, on a one-time or recurring basis
for Content purchased by an end user from NewCo or Publishers, using either:

 
 
i)
a Card, a Card number or a Card account; or

 
 
ii)
any Other Payment Method.

 
 
r)
“Transaction Personal Data” means personal data which it is necessary to provide
or to process in connection with Transactions and Reconciliations, including
name, Card numbers, account numbers, PINs and billing addresses, in each case,
solely to the extent such information is subject to Network Rules and applicable
security and privacy standards related thereto.

 
2)
Microsoft Commerce Platform – Scope of Use.  NewCo will use the Microsoft
Commerce Platform as and to the extent provided in the Agreement.

 
3)
Role and Appointment of Microsoft.  In order to use the Microsoft Commerce
Platform, NewCo appoints Microsoft Corporation and its Affiliates (for purposes
of these Commerce Terms, collectively “Microsoft”), provided that Microsoft
Corporation will be jointly and severally liable for the performance of its
Affiliates under these Commerce Terms, to act on behalf of NewCo as NewCo’s
agent (or for purposes of the European Union or any other jurisdiction in which
NewCo and Microsoft shall mutually agree, as NewCo’s commissionaire), as
applicable, for the following purposes (as specified in the Agreement and these
Commerce Terms):

 

 
 
51

--------------------------------------------------------------------------------

 


 
a)
to process Transactions and Reconciliations,





 
b)
to receive and remit proceeds from the Transactions, and





 
c)
to discharge the end user tax obligation.

 
4)
Rights and Obligations of the Parties.  Microsoft and NewCo shall each have
duties and obligations consistent and in compliance with the rights and
obligations imposed on a merchant under (i) the Network Rules, (ii) applicable
law, and (iii) applicable local tax regimes, with respect to the processing and
handling of Transactions, Reconciliations and any other requirement imposed by
the Network Rules on merchants.  The parties expressly acknowledge that
Microsoft has no right or discretion to determine or set the price for the
Content.

 
5)
Third Party Relationships. On an ongoing basis, the parties will review in
detail and discuss in good faith any third party relationships with payment
processors and financial institutions that may require NewCo or any of its
Affiliated Merchants to enter into a contractual relationship with such parties
as required by applicable law and Network Rules.  Microsoft and NewCo will work
together in good faith to minimize such requirements and reasonably mitigate
NewCo’s costs and expenses in establishing and managing such relationships.

 
6)
Payment Methods Available to NewCo.   Microsoft shall offer and make available
to purchasers of NewCo Content the same payment methods and instruments
available and offered on the Windows Store.  As Microsoft continues to expand
the types of payment methods made available to customers on the Windows Store,
it will provide NewCo with a reasonable advance notice of such expansion and the
parties shall discuss in good faith any concerns or issues relating to the
acceptance of such additional Card or Other Payment Method.

 
7)
Remittance to Payout Entities.

 
 
a)
Calculation.  Microsoft will calculate and remit to the Payout Entities any
amounts owed to the Payout Entities under the Agreement and in accordance with
CT12.  Microsoft is not responsible for delay, loss or misapplication of funds
resulting from or related to incorrect or incomplete information that the Payout
Entities provide to Microsoft or for failure of a bank to credit the Payout
Entity’s accounts, provided that Microsoft has properly instructed such
bank.  The Payout Entity must provide Microsoft with all financial, tax and
banking information needed to make Transaction and Reconciliation payments.

 
 
 
52

--------------------------------------------------------------------------------

 


 
b)
Remittance to Publishers; Microsoft Commerce Platform Transactions.  If NewCo
elects, pursuant to Section 4.1.5 of the Agreement, to have Microsoft facilitate
payment to Publishers that are associated with Content, it must (1) facilitate
and ensure that Publishers acknowledge, in writing, the appointment of Microsoft
as agent or commissionaire of such Publishers for the purposes of payment
processing and tax calculation and withholding and (2) provide to Microsoft
sufficient information relating to such Publishers to enable Microsoft to
process payments and remit funds to such Publisher (which may be implemented
through the terms of use) and appropriately calculate, apply and withhold
applicable taxes.

 
 
c)
Remittance to Publishers; Non-Microsoft Commerce Platform Transactions.  The
parties will agree to negotiate in good faith on the conditions under which
NewCo can elect to have Microsoft facilitate payments to Publishers for
purchases not processed through the Microsoft Commerce Platform by the Existing
User Base.

 
 
d)
Currency Remittance and Exchange.  NewCo and Microsoft will agree in good faith
on how currency remittance and exchange will be handled in various situations
consistent with the following principles:  (i) the parties will seek to minimize
to the extent commercially reasonable foreign currency conversion costs by
minimizing foreign currency exchanges to the extent reasonably practicable; (ii)
such costs will be deducted in determining Net Revenue in accordance with the
definition thereof in the Agreement; and (iii) considerations relating to
NewCo’s relationships with Publishers will be taken into account in determining
how to handle currency remittance and exchanges.

 
 
e)
Affiliated Merchants.  NewCo must provide Microsoft adequate written notice of
NewCo’s intent to add any Affiliated Merchant.  Such Affiliated Merchant will be
subject to the terms and conditions of the Agreement, and NewCo will be liable
for all acts or omissions of the Affiliated Merchant in connection with the use
of the Microsoft Commerce Platform.  The parties will develop in good faith
mutually acceptable structures to allow payments of a portion of the Revenue
Share Service Fee by Affiliated Merchants.

 
8)
Returns and Chargebacks; Offset.

 
 
a)
Chargeback Rights.  NewCo acknowledges that end users may have a Chargeback
right under Network Rules (with respect to Card Transactions) or any applicable
law, and (if applicable) Microsoft has the right to pass Chargebacks to NewCo on
an actual-cost basis, provided that to the extent the charges that are the
subject of a Chargeback have been included in the calculation of Net Revenue in
accordance with the definition thereof in the Agreement such Chargeback will be
deducted in determining Net Revenue in accordance with the definition thereof in
the Agreement.  Chargebacks will be addressed in the reporting and
reconciliation process contemplated by the Agreement.

 
 
b)
Excessive Chargebacks.

 
 
 
53

--------------------------------------------------------------------------------

 

 
 
i)
Microsoft will promptly notify NewCo in writing if any Chargeback rates for the
relevant Chargeback period exceed a Network’s threshold for the ratio of
Chargebacks to processed Card Transactions or if Microsoft anticipates that
Chargebacks for future Chargeback periods will exceed such threshold.  Microsoft
and NewCo will cooperate in good faith with the goal of reducing the incidence
of Chargebacks and avoiding Network Chargeback-related fees and fines.



 
ii)
If a financial institution or a Network notifies Microsoft or NewCo that there
is an excessive amount of Chargebacks, as determined by the Network Rules, NewCo
agrees:



 
(1)
to comply with all requirements that may apply as a result of such excessive
Chargebacks, provided that all costs of such compliance shall be deducted in
determining Net Revenue in accordance with the definition thereof in the
Agreement; and



 
(2)
with respect to the excessive Chargebacks:



 
(a)
NewCo will pay Microsoft an amount equal to all fees and fines assessed against
Microsoft, NewCo, or a financial institution (where applicable), relating to
Card Transactions (“Chargeback Fees”); or



 
(b)
Microsoft shall deduct an amount equal to Chargeback Fees from and offset such
amounts against any funds due to NewCo for Transactions,



provided that all such Chargeback Fees shall be deducted in determining Net
Revenue in accordance with the definition thereof in the Agreement.



9)
General Obligations.

 
 
a)
NewCo may submit Transactions to Microsoft, but will not utilize the Microsoft
Commerce Platform except as contemplated by the Agreement.

 
 
b)
Except as set forth in the Agreement and in these Commerce Terms, Microsoft
reserves authority, on an ongoing basis, to determine how to operate and
implement the Microsoft Commerce Platform generally.  Microsoft will not
implement rules for the Microsoft Commerce Platform targeted to NewCo that are
not of general application to the Microsoft Commerce Platform.

 
 
c)
Microsoft shall notify and consult with NewCo on an ongoing basis regarding
potential and completed changes to the Microsoft Commerce Platform that could
materially impact NewCo’s use of the Microsoft Commerce Platform.

 
 
d)
Each party acknowledges and agrees that (1) Microsoft is not a bank or other
chartered depository institution, (2) funds held by Microsoft or its service
providers (including any financial institutions) in connection with the
processing of Transactions or Reconciliations are not deposits, and (3) such
funds are not insured for the benefit of NewCo.



 
 
 
54

--------------------------------------------------------------------------------

 

 
 
e)
Microsoft has no responsibility to NewCo to investigate the background or
confirm the identity of end users, except to the extent required by applicable
law, Network Rules (with respect to Card Transactions) or that Microsoft does so
for its own transactions or otherwise under Microsoft’s own anti-fraud policies
and procedures.

 
 
f)
Notwithstanding the provisions of the Agreement regarding Chargebacks, as
between Microsoft and NewCo, NewCo is solely responsible for disputes with
respect to the Content, unless such dispute is a result of an action or inaction
by Microsoft.

 
 
g)
NewCo will disclose its return/cancellation policy in NewCo Store.  If NewCo
allows returns, cancellations or price adjustments, NewCo will initiate a credit
within the period of time specified in the relevant Network Rules.  Refunds will
not exceed the total amount of the applicable Transaction.  NewCo will not
accept any consideration in exchange for issuing a Refund.  NewCo will not give
cash refunds unless required by applicable law.

 
 
h)
Each party agrees to notify the other party promptly in the event that the
notifying party discovers or detects any fraud or suspicious activity involving
any Transaction.

 
 
i)
The parties shall develop in good faith mutually acceptable reporting standards
and mechanisms (including daily reconciliation files) with respect to
Transactions and Reconciliations processed through the Microsoft Commerce
Platform.

 
 
j)
The parties shall develop in good faith mutually acceptable procedures for NewCo
to be involved in the resolution of Chargebacks and other related matters, such
as network fees and fines.

 
10)
Merchant IDs.  Microsoft will establish and maintain dedicated merchant
identification numbers (“MIDs”) for Card Transactions on behalf of NewCo.  The
manner in which NewCo’s or the seller’s name appear on the customer’s receipt or
Card statement is subject to NewCo’s review and approval.

 
11)
Interchange Fees.  Microsoft is authorized to deduct any applicable interchange
fees and costs assessed against Microsoft by third parties from any sales
proceeds generated from the Transactions which deductions shall be taken into
account in determining Net Revenue in accordance with the definition thereof in
the Agreement.  For purposes of Card Transactions, such compensation assumes
that all applicable Card Transactions qualify under Network Rules for the lowest
applicable interchange rates.  Non-qualifying Card Transactions may be subject
to greater fees.

 
12)
Bank Accounts.

 
 
 
 
55

--------------------------------------------------------------------------------

 

 
 
a)
Segregated Accounts.  Microsoft will establish and maintain one or more
segregated bank accounts (“Segregated Accounts”) to hold funds settled and
collected as a result of the Transactions, Representments, or Retro-Charges.

 
 
b)
Settlement Account.  The parties will establish in the Commerce Platform
Agreement the mechanism, the conditions and the process by which a separate
Settlement Account may be created, if necessary, during the course of the
engagement in order for Payout Entities to receive settlement funds from
Microsoft for the deposit and settlement of funds.   The Commerce Platform
Agreement will be based on the following principles with respect to the
Settlement Account:

 
 
(i)
NewCo authorizes Microsoft to initiate electronic credit entries to the
Settlement Account in accordance with the Agreement.

 
 
(ii)
Microsoft will not be liable for any delays in the receipt of funds or errors in
Settlement Account entries caused by NewCo or third parties.

 
 
(iii)
The proceeds paid to the Settlement Account will equal the amounts received by
Microsoft in respect of Transactions, less all chargebacks and other
Reconciliations, fees, fines, penalties, and other applicable charges paid to
third parties by Microsoft in accordance with the Commerce Terms and the
Agreement, Revenue Share Service Fees paid to Microsoft in accordance with the
Agreement and all taxes to be remitted by Microsoft under these Commerce Terms.

 
 
(iv)
Such amounts will be paid by Microsoft into the Settlement Account in
immediately available funds on the date of Microsoft’s receipt of such funds and
shall give prompt electronic notice to NewCo of the initiation of any such
transfer of funds, which shall include the amount and currency of the funds to
be transferred.

 
 
(v)
If the proceeds payable to the Settlement Account do not represent sufficient
funds, or the Settlement Account lacks sufficient funds to pay amounts due
relating to Transactions, Microsoft may pursue one or more options including:
(i) demanding and receiving from NewCo immediate payment; (ii) withholding
settlement payments; and (iii) pursuing other remedies against NewCo at law or
in equity.

 
13)
Fees/Fines.  All Network fees, fines, penalties and similar charges that are
assessed against Microsoft or passed through to Microsoft by payment processors
or financial institutions, and that are attributable to NewCo’s violation of the
Agreement or Network Rules, or to excessive Chargebacks, will be payable by
NewCo to Microsoft, in each case, on an actual-cost basis, and such fees or
fines shall be deducted in determining Net Revenue in accordance with the
definition thereof in the Agreement.







 
56

--------------------------------------------------------------------------------

 




14)
Prohibited Transactions.  NewCo will use the Microsoft Commerce Platform only
for the lawful, legitimate, bona fide sale of products and services.  Microsoft
shall operate the Microsoft Commerce Platform in compliance with applicable law.

 
15)
Responsibility for Taxes for Purchases and Reconciliations Taxes.

 
 
a)
Remittance Countries.  Microsoft or its local affiliate will collect and, upon
request by the Payout Entity, remit any applicable sales, use, goods and
services, value added or similar taxes in the manner and in such countries in
which Microsoft is permitted by applicable law to do so, the current list of
such countries is provided as Attachment 1  (such countries, the “Remittance
Countries”).  Microsoft will continue to use good faith and reasonable efforts
to expand the list of Remittance countries as permissible by Law, as it deems
appropriate and prudent, and it will not remove countries from such list unless
required to do so by a government authority or by law.  The Payout Entity will
provide any information Microsoft requires for or reasonably requests related to
the collection and remittance of taxes in the Remittance Countries.  Provided
that the Payout Entity timely complies with the preceding sentence, Microsoft
will defend, indemnify and hold NewCo and its affiliates, vendors and agents
harmless against any claims by any taxing authority in a Remittance Country
based on any nonpayment or underpayment or any failure to properly report any
sales, use, goods and services, value added or other similar tax.  This includes
any associated penalties, additions to tax and interest.

 
 
b)
Non-Remittance Countries.  NewCo and, if applicable, Publishers are responsible
for determining if they have an obligation to register, collect, and remit any
taxes in any country other than the Remittance Countries (each, a
“Non-Remittance Country”) in which Content is distributed pursuant to this
Agreement.  The Payout Entity must tell Microsoft whether taxes must be
collected and remitted in those countries and provide Microsoft information
sufficient to calculate those taxes.  Those taxes must be added to the purchase
price set for Content.  Microsoft will collect (or cause to be collected) but
will not remit to the applicable taxing authority such taxes (as determined by
the Payout Entity) from end users. Microsoft will remit (or cause to be
remitted) such taxes to the Payout Entity as part of the pay-out process.  The
Payout Entities are responsible for payment and reporting of such taxes to the
appropriate taxing authorities. NewCo will defend, indemnify and hold Microsoft
and its affiliates, vendors and agents harmless against any claims by any taxing
authority in a Non-Remittance Country based on any nonpayment or underpayment or
any failure to properly report any sales, use, goods and services, value added
or other similar tax.  This includes any associated penalties, additions to tax
and interest. If an end user in a Non-Remittance Country reverses the purchase
or the Transaction is subject to chargeback, the total amount refunded to the
end user, including any previously collected taxes remitted to the Payout
Entity, and any withholding taxes applicable to the refund or chargeback, will
be deducted from amounts owed to the respective Payout Entity.

 
 
c)
Set Off.  In the event that any price payable by any end user for any of the
Content is subject to any (i) withholding or similar tax; or (ii) other tax or
other government levy of any nature, with the exception of sales, use, goods and
services, value added or other transaction taxes that Microsoft was requested to
collect under Section 15(a) or told to collect under Section 15(b), the full
amount of that tax or levy shall be solely against the Payout Entity’s account.

 
 
57

--------------------------------------------------------------------------------

 
 
 
d)
Additional Information.  Certain tax authorities require Microsoft to disclose
additional information to the Payout Entity with respect to sales
tax.  Microsoft will provide additional information to the Payout Entities
electronically relating to such disclosure.

 
 
e)
Reporting.  Microsoft will report to the Payout Entity all sales and tax
collection information necessary for the filing of applicable sales, use, goods
and services, value added or similar tax returns within a reasonable period of
time as agreed by the parties.

 
16)
Technical Integration.  NewCo and Microsoft will cooperate in good faith to
develop a technical integration plan to enable NewCo’s use of the Microsoft
Commerce Platform, including any service level agreements associated with
systems uptime, accessibility and connectivity.  Such technical integration plan
will address the APIs that NewCo has access to in connection with its use of the
Microsoft Commerce Platform.  

 
17)
Technical Support/Customer Service.  Microsoft and NewCo will develop in good
faith mutually acceptable end user service and issue resolution mechanisms and
consult regularly on the implementation of, and any proposed changes to, such
mechanisms with the goal of providing a coordinated customer experience with
respect to resolving any such issues relating to purchases through the Microsoft
Commerce Platform.  These mechanisms will reflect the fact that Microsoft has
responsibility for payment-related matters and that NewCo has responsibility for
Content-related matters.

 
18)
Data Collection, Retention and Disclosure.  In addition to Section 8 of the
Agreement, the following terms shall apply to transactional data collected by
the Microsoft Commerce Platform:

 
 
a)
Transactional Personal Data.  Microsoft will only provide the Payout Entities
with access to any Transactional Personal Data relating to purchases on the
Microsoft Commerce Platform to the extent permitted by applicable law and
Network Rules and privacy and security standards imposed on merchants under
similar circumstances.  All data that Microsoft has or collects through the
Microsoft Commerce Platform in connection with NewCo’s use of the Microsoft
Commerce Platform as contemplated hereunder shall be subject to Section 8 of the
Agreement.

 
 
b)
Security.  NewCo and Microsoft will provide and maintain reasonable security
measures with respect to their services, facilities, systems and networks, which
will be at least as rigorous as the security measures required by applicable law
and Network Rules (with respect to Card Transactions) to prevent unauthorized
access to and use of Transactional Personal Data.

 
 
 
58

--------------------------------------------------------------------------------

 
 
 
c)
PCI Standards.  With respect to Card Transactions, each Party will comply with
applicable Payment Card Institute security standards, including “PCI DSS” and
“PCI Payment Application DSS,” which are required to be implemented under the
Network Rules.

 
 
d)
Incident Response.  If Transaction information stored by Microsoft or NewCo is
lost, stolen or otherwise compromised, the party whose system has been affected
will (1) give written notice of such loss, theft or compromise to the other
party promptly upon the notifying party having actual knowledge of the same, (2)
take all steps required under applicable law, Network Rules, and Other Payment
Methods rules, and (3) in consultation with the other party, promptly take
commercially reasonable steps, at its sole expense, to remedy the situation and
prevent its recurrence.

 
 
e)
Notice of Breach.  A party that is required by applicable law to provide notice
of a system or data breach, must do so, and the other party will use
commercially reasonable efforts to cooperate in connection with providing such
notice, as well as additional notices as agreed upon by the parties.

 
19)
Proprietary Rights.  NewCo agrees not modify, adapt, translate, prepare
derivative works from, decompile, reverse engineer, disassemble or otherwise
attempt to derive source code from the Microsoft Commerce Platform.



 
 
 
59

--------------------------------------------------------------------------------

 

 


ATTACHMENT 1
REMITTANCE COUNTRIES
All current members countries of the European Union
Canada
Liechtenstein
Norway
Switzerland
Taiwan
United States
 
 
 
60

--------------------------------------------------------------------------------

 
 

 
ATTACHMENT 2


1           Distribution to End users in Canada.



1.1       GST/HST


(a)        If NewCo or any Publisher is a resident of Canada or are a
non-resident of Canada that must register for goods and services tax/harmonized
sales tax (“GST/HST”) purposes under the Excise Tax Act (Canada) (the “ETA”),
NewCo or the Publisher must be registered for GST/HST or have submitted an
application to register for GST/HST to the Canada Revenue Agency (the “CRA”)
with an effective registration date no later than the date the Microsoft
Commerce Platform commences the support of NewCo. NewCo or the Publishers must
provide Microsoft with satisfactory evidence of the GST/HST registration (e.g.,
a copy of the CRA confirmation letter or print-out from the GST/HST Registry on
the CRA website) at Microsoft’s request. NewCo or Publishers will notify
Microsoft if they cease to be registered for GST/HST.


(b)        If NewCo or Publishers are registered for GST/HST purposes, NewCo
and/or Publishers agree to elect, pursuant to subsection 177(1.1) of the ETA to
have Microsoft collect, account for and remit GST/HST on sales of Content made
to end users in Canada.  NewCo and Publishers must complete (including entering
valid GST/HST registration number), sign and return to Microsoft Form GST506.



(c)        If NewCo or Publishers are not registered for GST/HST purposes, NewCo
or Publishers:



 (i)          certify that NewCo or Publishers they are not registered for
GST/HST purposes;



 (ii)         certify that NewCo or Publishers are not residents in Canada and
do not carry on business in Canada for purposes of the ETA; and



 (iii)        acknowledge that Microsoft will charge, collect and remit GST/HST
on sales of Content to end users in Canada.
 
1.2       Quebec Sales Tax.
 
Terms defined in an Act respecting the Quebec Sales Tax (the “QSTA”).
 
(a)         If NewCo or a Publisher is a resident of Quebec, NewCo or the
Publisher must be registered for Quebec Sales Tax (“QST”) or have submitted an
application to register for QST to the Ministere du Revenu du Quebec (the
“MRQ”). NewCo or Publisher must give Microsoft satisfactory evidence of the QST
registration (e.g., a copy of the MRQ confirmation letter or print-out from the
QST Registry on the MRQ website) at Microsoft’s request. NewCo or Publishers
will notify Microsoft if the party ceases to be registered for QST.
 
(b)        If NewCo or a Publisher is a resident of Quebec, NewCo or Publisher:
 
                     (i)          certifies that it is registered for QST;
 
 
 
61

--------------------------------------------------------------------------------

 


 (ii)         agrees to elect, pursuant to section 41.0.1 of the QSTA to have
Microsoft collect, account for and remit QST on purchases by end users in
Quebec.  NewCo or Publishers must complete (including entering valid QST
registration number), sign and return to Microsoft Form FP2506-V; and


 (iii)        acknowledges that Microsoft will not charge, collect or remit QST
on sales of Content Applications to end users located outside Quebec.
 
(c)        If NewCo or Publishers are not residents in Quebec, NewCo (or in the
case of a Publisher, NewCo shall use good faith effort to ensure that
Publisher):
 
 (i)          certifies that it is not resident in Quebec;
 
 (ii)         certifies that it does not have a permanent establishment in
Quebec; and
 
 (iii)        acknowledges that Microsoft will charge, collect and remit QST on
sales to end users in Quebec.
 
2           Distribution to End Users in the U.S.
 
2.1        If a Publisher is not a resident of the United States for U.S.
federal income tax purposes, Publisher must complete IRS Form W-8BEN and/or any
other required tax forms.  Publisher must provide Microsoft a copy of the
completed form(s), and any other information needed to comply with applicable
tax laws and regulations.
 
 
 
 
62

--------------------------------------------------------------------------------

 